Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 1 of 93 PageID #: 285




                 IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF DELAWARE


 IN RE NANTHEALTH, INC.                  Case No. 18-cv-551-LPS
 STOCKHOLDER DERIVATIVE
 LITIGATION                              DEMAND FOR JURY TRIAL

                                         FILED UNDER SEAL




      VERIFIED AMENDED STOCKHOLDER DERIVATIVE COMPLAINT
 Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 2 of 93 PageID #: 286




                                                    TABLE OF CONTENTS



NATURE OF THE ACTION ..........................................................................................................1

JURISDICTION AND VENUE ......................................................................................................8

PARTIES .........................................................................................................................................8

SOON-SHIONG’S FIDUCIARY DUTIES ...................................................................................16

SOON-SHIONG’S MISCONDUCT .............................................................................................18

THE FEDERAL SECURITIES CLASS ACTION........................................................................68

THE CHANCERY COURT ACTION ..........................................................................................69

DAMAGES TO NANTHEALTH .................................................................................................71

DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS ...................................................72

COUNT I .......................................................................................................................................83

COUNT II ......................................................................................................................................84

COUNT III .....................................................................................................................................86

PRAYER FOR RELIEF ................................................................................................................87




                                                                        i
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 3 of 93 PageID #: 287




       Plaintiffs Tony Shen (“Shen”) and Louis Manuel (“Manuel”) (collectively, “Plaintiffs”),

by their undersigned attorneys, derivatively and on behalf of Nominal Defendant NantHealth, Inc.

(“NantHealth” or the “Company”), file this Verified Amended Stockholder Derivative Complaint

against Individual Defendant Patrick Soon-Shiong (“Soon-Shiong”) for breach of his fiduciary

duties as a director and officer of NantHealth, violations of Section 14(a) of the Securities

Exchange Act of 1934 (the “Exchange Act”), and contribution pursuant to sections 10(b) and 21D

of the Exchange Act. As for Plaintiffs’ complaint against Soon-Shiong, Plaintiffs allege the

following based upon personal knowledge as to themselves and their own acts, and information

and belief as to all other matters, based upon, inter alia, the investigation conducted by and through

Plaintiffs’ attorneys, which included, among other things a review of: documents produced by

NantHealth in response to a demand to inspect certain of NantHealth’s books and records pursuant

to 8 Del. C. § 220 (“220 Demand”); NantHealth’s public filings, conference calls and

announcements made by Defendants, United States Securities and Exchange Commission (“SEC”)

filings, wire and press releases published by and regarding NantHealth; legal filings, news reports,

securities analysts’ reports and advisories about the Company; and information readily obtainable

on the Internet. Plaintiffs believe that substantial evidentiary support will exist for the allegations

set forth herein after a reasonable opportunity for discovery.

                                   NATURE OF THE ACTION

       1.      This is a shareholder derivative action that seeks to remedy wrongdoing committed

by Defendant Soon-Shiong, a director and officer of NantHealth, from June 1, 2016 through the

present.

       2.      NantHealth is a healthcare technology company that offers a portfolio of genome

analysis and gene sequencing software. The Company’s main product is its “GPS Cancer Solution”




                                                  1
    Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 4 of 93 PageID #: 288




platform (“GPS Cancer”),1 a proprietary process for diagnosing cancer patients at the molecular

level and predicting a patient’s response and resistance to particular treatments.

         3.     Beginning in September 2014 and January 2015, the University of Utah (or, the

“University”) and certain entities owned by Soon-Shiong entered into a series of agreements

pursuant to which three non-profit entities controlled by Defendant Soon-Shiong donated $12

million to the University.

         4.     Unbeknownst to the investing public, before the University of Utah received the

donation from the Company, the University entered into a memorandum of understanding in

September 2014 with the non-profit entities Defendant Soon-Shiong controlled (the “MOU”),

which essentially guaranteed that in exchange for the donation, the University of Utah would

award a $10 million contract to the Company to perform genetic research services for the

University.

         5.     Shortly after the execution of the MOU, the University of Utah and the three non-

profit entities controlled by Defendant Soon-Shiong executed an agreement pursuant to which the

controlled entities donated $12 million to the University of Utah (the “Donation Agreement”). The

Donation Agreement did not reference the MOU that was executed by Defendant Soon-Shiong as

CEO of the non-profits.

         6.     In January 2015, the University of Utah and the Company entered into an

agreement for NantHealth to provide comprehensive whole genome sequencing and other research

services to the University in connection with a project dubbed the “Heritage 1K Project” (the

“Heritage Service Agreement,” and together with the MOU and the Donation Agreement, the

“Soon-Shiong/University Agreements”).



1
         GPS, in this instance, stands for Genomic Proteomic Spectrometry.


                                                 2
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 5 of 93 PageID #: 289




       7.      Following execution of the Soon-Shiong/University Agreements, the Company

went public via an initial public offering that offered NantHealth common stock for $14.00 per

share (the “IPO”).

       8.      On May 6, 2016, in connection with the IPO, the Company filed a registration

statement on Form S-1 with the SEC (the “Registration Statement”), which was signed by

Defendant Soon-Shiong. The Registration Statement was declared effective on June 1, 2016, and

the Company’s stock began trading publicly on the NASDAQ the next day, on June 2, 2016.

Subsequently, on June 3, 2016, the Company filed with the SEC a Prospectus on Form 424B4 (the

“Prospectus”) in connection with the IPO. The Prospectus, the Registration Statement, and all

amendments thereto are collectively referred to herein as the “Offering Materials.” NantHealth

ultimately raised approximately $91 million through the IPO.

       9.      The Offering Materials contained false and misleading statements regarding the

Company’s business operations and prospects, including its GPS Cancer product and the

Company’s relationship with the University of Utah. Specifically, the Offering Materials

misleadingly stated that the University of Utah was not obligated to retain the Company and pay

it for research services, creating the illusion that the University of Utah independently chose the

Company as the most qualified entity to perform the research. Plaintiffs did not own NantHealth

stock prior to the IPO and do not assert claims for wrongdoing prior to the IPO.

       10.     Following the IPO, Defendant Soon-Shiong also personally made and caused the

Company to make a number of false and misleading statements that perpetuated the false and

misleading statements made in the Offering Materials. Among other things, he concealed the

nature of the Soon-Shiong/University Agreements by falsely asserting that: (i) the Soon-Shiong-

controlled nonprofit organizations provided only “partial funding” for the University deal; and (ii)




                                                 3
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 6 of 93 PageID #: 290




that the University was not “contractually or otherwise required to use ... [NantHealth's] products

or services as part of the charitable gift.” Additionally, he caused the Company to issue quarterly

reports throughout the rest of 2016 that touted strong demand for GPS Cancer. At the time these

public statements were made, Soon-Shiong knew that the disclosures were false, and he knew that

the Soon-Shiong/University Agreements were linked, and together were a significant related party

transaction, which he misrepresented in the Company’s proxy statements.

       11.     The truth regarding the Company’s relationship with the University of Utah and

demand for GPS Cancer slowly emerged due a series of news articles issued by third-parties

beginning in November 2016. On March 6, 2017, a publication called STAT published an article

revealing the undisclosed Soon-Shiong/University Agreements and that they enabled Defendant

Soon-Shiong to artificially increase demand for GPS Cancer by more than 50%. Specifically, the

article accurately reported that Defendant Soon-Shiong had donated $12 million to the University

through his non-profit organizations, and, in return, the University agreed to earmark $10 million

of the “donated” funds to engage NantHealth for genomic sequencing research. Further, the article

highlighted that the Soon-Shiong/University Agreements effectively required the University to

select NantHealth for its services.

       12.     Subsequent media articles revealed more details about the tit for tat agreements and

further developments, including: (1) on April 9, 2017, Politico reported on Defendant

Soon­Shiong’s use of his non-profits to build business for his for-profit companies; (2) on April

14, 2017, STAT reported that the MOU had been drafted before the gift was even official and, after

analyzing internal documents, concluded that the deal was “intended, at least in part, to boost

Soon-Shiong’s commercial interests;” (3) on April 24, 2017, Bloomberg claimed that “NantHealth

is giving away the vast majority of the commercially ordered tests” and reported that two out of




                                                4
    Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 7 of 93 PageID #: 291




the eight payers NantHealth “says it has signed up . . . are double counted;” (4) on April 28, 2017,

the University told The Cancer Letter that “[n]o future collaborations with NantHealth are

planned;” and (5) on April 28, 2017, the CEO of the University’s Health Care System resigned,

reportedly due “to her dealings with” Defendant Soon-Shiong.

         13.   Meanwhile, the Company’s misleading disclosures continued. For example, each

and every Form 10-Q filed from the IPO to May 2018 repeated the false assertions that: (i) the

Soon-Shiong-controlled nonprofit organizations provided only “partial funding” for the University

deal; and (ii) that the University was not “contractually or otherwise required to use ...

[NantHealth's] products or services as part of the charitable gift.” Critical to this charade was that

the Company’s 2017 and 2018 proxy statements concealed the details of the arrangement with the

University. Both proxy statements omitted the University transactions from their discussions of

significant related party transactions, even though they identified numerous other related party

transactions and described them in detail, and the Company’s independent auditor



                                                                         Moreover, where the Soon-

Shiong/University Agreements were referenced in the Forms 10-Q and Proxy Statements, critical

information about them identified to the Board by the independent auditor was omitted.

         14.   The foregoing events, which are alleged in detail herein, subjected the Company to

significant harm, including two securities class actions,2 which, after denial of a motion to dismiss

NantHealth agreed to settle on October 23, 2019 for $16.5 million, as well as another shareholder



2
      Deora v. NantHealth, Inc., et al., Docket No. 2:17-cv-01825-TJH-MRW (C.D. Cal.), filed
March 7, 2017 (the “Federal Securities Class Action”) and Bucks County Employees Retirement
Fund v. NantHealth, Inc., et al., Docket No. BC662330 (Super. Ct. Los Angeles County), filed
May 22, 2017.



                                                  5
    Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 8 of 93 PageID #: 292




derivative action in the Delaware Court of Chancery,3 which is currently in discovery after motions

to dismiss were denied in January 2020.

         15.   In the Federal Securities Class Action, on March 27, 2018, U.S. District Judge

Terry J. Hatter denied NantHealth’s and Soon-Shiong’s motion to dismiss. Judge Hatter held that

a securities fraud claim was stated in connection with the following categories of statements and

omissions that are also alleged herein: (i) regarding whether Defendant Soon-Shiong’s non-profits

provided partial funding for NantHealth’s research services at the University; (ii) concerning the

University’s contractual obligation to select NantHealth; and (iii) regarding the amount of GPS

Cancer tests ordered in the third quarter of           2016. Deora v. NantHealth, Inc., No.

CV1701825TJHMRWX, 2018 WL 4743494, at *3 (C.D. Cal. Mar. 27, 2018) (“Federal Securities

Class Action Order”)

         16.   With respect to Defendant Soon-Shiong, Judge Hatter held that the allegations,

which are repeated herein, plausibly allege Defendant Soon-Shiong was “intimately involved with

the nonprofits, the MOU, the Agreements, and was the catalyst of the relationship between

NantHealth and the University” and therefore that a “strong inference” existed that Soon-Shiong

“intentionally, knowingly, or with deliberate recklessness, misrepresented, or omitted material

facts, regarding the relationship between the University and NantHealth, and NantHealth’s total

orders of GPS Cancer.” Id. at **5-6.

         17.   On September 10, 2020, Judge Hatter issued an order finally approving the

settlement of the Securities Class Action. Federal Securities Class Action at ECF No. 137.




3
       In re Nanthealth, Inc. Stockholder Litigation, Lead C.A. No. 2018-0302-AGB (Del. Ch.),
filed April 23, 2018 (the “Chancery Court Action”).


                                                6
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 9 of 93 PageID #: 293




       18.     In the Chancery Court Action, on January 14, 2020, Chancellor Bouchard denied

defendants’ motions to dismiss pursuant to Court of Chancery Rules 23.1 and 12(b)(6). In re

Nanthealth, Inc. Stockholder Litig., No. CV 2018-0302-AGB, 2020 WL 211065 (Del. Ch. Jan. 14,

2020). Chancellor Bouchard held that defendants Burnett and Sitrick, who were two of the four

directors on NantHealth’s Board at commencement of the Chancery Court Action, as well as this

action, were not independent of Soon-Shiong and that a claim for breach of fiduciary duties was

stated against Soon-Shiong. Id., at **7-8.

       19.     The factual allegations that resulted in denial of the motions to dismiss in the

Securities Class Action and the Chancery Court Action are also alleged herein.

       20.     Plaintiffs did not make a demand on NantHealth’s Board prior to commencing this

action. For the same reasons that demand was excused in the Chancery Court Action, demand is

excused here as to the breach of fiduciary duty claim against Soon-Shiong. Demand is excused as

to the claims for violations of Section 14(a) of the Exchange Act against Soon-Shiong for the same

reason: half of the Board at commencement of this action was not independent of him. Finally,

demand is excused as to the contribution claim pursuant to sections 10(b) and 21D of the Exchange

Act for the same reason again, the Board at commencement of this action was not independent of

Soon-Shiong. While Plaintiffs believe demand futility as to the contribution claim should be

assessed against the original Board because it arises from the same facts alleged in the original

complaint, if demand futility as to the contribution claim were evaluated against the current Board

the outcome would be the same: at least half of the directors on the Board other than Soon-Shiong

are not independent of him.




                                                7
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 10 of 93 PageID #: 294




                                   JURISDICTION AND VENUE

        21.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiffs’ claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C. §

78n(a)(1) and Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9, and raise a federal question

pertaining to the claims made in the Securities Class Actions based on violations of the Securities

Act of 1933 (“Securities Act”) and the Exchange Act.

        22.     This Court also has subject matter jurisdiction under 28 U.S.C. § 1332(a)(l) because

complete diversity exists between plaintiffs and each defendant, and the amount in controversy

exceeds $75,000 exclusive of interest and costs. This action is not a collusive one designed to

confer jurisdiction upon a court of the United States that it would not otherwise have.

        23.     This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant

to 28 U.S.C. § 1367(a).

        24.     Venue is proper in this District because NantHealth is incorporated in this District,

a substantial portion of the transactions and wrongs complained of herein occurred in this District,

and the Defendant has received substantial compensation in this District by engaging in numerous

activities that had an effect in this District.

                                                  PARTIES

        Plaintiff Shen

        25.     Plaintiff Shen is a current shareholder of NantHealth. Plaintiff Shen has

continuously held NantHealth since April 2017. Shen is a resident of Massachusetts.

        Plaintiff Manuel

        26.     Plaintiff Manuel is a current shareholder of NantHealth. Plaintiff Manuel has

continuously held NantHealth common stock since early June 2016. Manuel is a resident of

Pennsylvania.


                                                     8
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 11 of 93 PageID #: 295




       Nominal Defendant NantHealth

       27.     NantHealth is a Delaware corporation with its principal executive offices at 9920

Jefferson Boulevard, Culver City, California, 90232. NantHealth’s shares trade on the NASDAQ

under the ticker symbol “NH.”

       Defendant Soon-Shiong

       28.     Defendant Soon-Shiong is the Company’s controlling shareholder and has served

as the Company’s CEO, and as Chairman of the Board since the founding of the Company in July

2010. According to the Company’s Schedule 14A filed with the SEC on April 21, 2020 (the “2020

Proxy Statement”), as of April 13, 2020, Defendant Soon-Shiong beneficially owned 65,113,411

shares of the Company’s common stock, representing 58.9% of all outstanding shares as of that

date, and rendering Defendant Soon-Shiong a controlling shareholder.4 Given that the price per

share of the Company’s common stock at the close of trading on April 13, 2020 was $1.80,

Defendant Soon-Shiong owned over $117.2 million worth of NantHealth stock. Soon-Shiong is a

citizen of California.

       29.     In addition to his positions at the Company, Defendant Soon-Shiong is, and was at

all relevant times, the CEO of the following non-profits: (1) the Chan Soon-Shiong NantHealth

Foundation; (2) the Chan Soon-Shiong Family Foundation; and (3) the Chan Soon-Shiong Institute

of Molecular Medicine. He is also the CEO and founder of NantOmics, a for profit entity.



4
    Includes (i) 62,214,114 shares of NantHealth’s common stock held by NantWorks, LLC
(“NantWorks”); and (ii) 2,899,297 shares of NantHealth’s common stock held by NantOmics,
LLC (“NantOmics”). NantWorks is the largest member of NantOmics, holding approximately
84% of the outstanding equity and approximately 99% of the outstanding voting equity. Defendant
Soon-Shiong, is the controlling member of NantWorks with voting and dispositive power over the
shares of NantHealth’s common stock that are owned by NantWorks. The address of NantWorks
is 9920 Jefferson Boulevard, Culver City, California 90232. Defendant Soon-Shiong, indirectly
owns all of the equity interests in NantWorks.



                                               9
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 12 of 93 PageID #: 296




      30.    The Company’s 2020 Proxy Statement stated the following about Defendant Soon-

Shiong:

      Patrick Soon-Shiong, M.D., FRCS (C), FACS has served as our Chief Executive
      Officer and as Chairman of our board of directors since the formation of our
      company in July 2010. In 2011, he founded NantWorks, an ecosystem of companies
      to create a transformative global health information and next generation
      pharmaceutical development network for the secure sharing of genetic and medical
      information. Dr. Patrick Soon-Shiong, a physician, surgeon and scientist, has
      pioneered novel therapies for both diabetes and cancer, published over 100
      scientific papers, and has over 230 issued patents on groundbreaking advancements
      spanning a myriad of fields. Dr. Soon-Shiong performed the world’s first
      encapsulated human islet transplant, the first engineered islet cell transplant and the
      first pig to man islet cell transplant in diabetic patients. He invented and developed
      Abraxane, the nation’s first FDA-approved protein nanoparticle albumin-bound
      delivery technology for the treatment of cancer. Abraxane was approved by the
      FDA for metastatic breast cancer in 2005, lung cancer in 2012, and pancreatic
      cancer in 2013. Abraxane is now approved in many countries across the globe.
      From 1997 to 2010, Dr. Soon-Shiong served as founder, Chairman and CEO of two
      global pharmaceutical companies, American Pharmaceutical Partners (sold to
      Fresenius SE for $4.6 billion in 2008) and Abraxis BioScience (sold to Celgene
      Corporation for $3.8 billion in 2010). Dr. Patrick Soon-Shiong serves as Chairman
      and Chief Executive Officer of NantKwest, Inc. (NASDAQ:NK), a publicly-traded
      pioneering clinical-stage immunotherapy company and an affiliate of NantHealth.
      Although we expect Dr. Patrick Soon-Shiong will devote on average at least 20
      hours per week to our company, he will also focus on NantKwest, where he is
      Chairman and Chief Executive Officer, and will devote time to other companies
      operating under NantWorks. In June 2018, Dr. Soon-Shiong became the owner and
      executive chairman of the Los Angeles Times, San Diego Union-Tribune, Los
      Angeles Times en Español and other publications under the California Times.
      Dr. Soon-Shiong also serves as Chairman of the Chan Soon-Shiong Family
      Foundation and Chairman and CEO of the Chan Soon-Shiong Institute of
      Molecular Medicine, a non-profit medical research organization. He was appointed
      by former House Speaker Paul Ryan to the Health Information Technology
      Advisory Committee, a committee established by the 21st Century Cures Act that
      advises the President and his administration on health IT policy and issues with
      healthcare interoperability and privacy and security, while working with key
      stakeholders to create standards in these areas. He previously co-chaired the CEO
      Council for Health and Innovation at the Bipartisan Policy Center and previously
      served as a member of the Global Advisory Board of Bank of America. He is an
      Adjunct Professor of Surgery at UCLA and a visiting Professor at the Imperial
      College of London. The Friends of the National Library of Medicine has honored
      him with their Distinguished Medical Science Award. Dr. Soon-Shiong holds a
      degree in medicine from the University of the Witwatersrand and a M.Sc. in science
      from the University of British Columbia.



                                                10
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 13 of 93 PageID #: 297




       We believe that Dr. Patrick Soon-Shiong is qualified to serve as a member of our
       board of directors due to his depth of expertise as chairman and chief executive
       officer of multiple multi-billion dollar companies in the life sciences industry, his
       broad experience in research and development of pioneering technologies and his
       educational background.

       Non-Party Director Blaszyk

       31.    Michael Blaszyk (“Blaszyk”) has served as a Company director since July 2015

and is a member of the Audit Committee and the Compensation Committee. He previously served

as the Chair of the Company’s Audit Committee. Blaszyk also serves as a director and committee

member of other companies including Sound Physicians, Inc. and NantKwest, Inc. According to

the 2020 Proxy Statement, as of April 13, 2020, Blaszyk beneficially owned 148,780 shares of the

Company’s common stock. Given that the price per share of the Company’s common stock at the

close of trading on April 13, 2020 was $1.80, Blaszyk owned approximately $267,804 worth of

NantHealth stock.

       32.    For the fiscal year ended December 31, 2019, Blaszyk received $184,124 in

compensation from the Company. This included $84,103 in fees paid or earned in cash and

$100,021 in stock awards.

       33.    The Company’s 2020 Proxy Statement stated the following about Blaszyk:

       Michael Blaszyk has served as a member of our board of directors since July 2015.
       Mr. Blaszyk has served as the chief financial officer and chief corporate officer for
       Dignity Health (formerly known as Catholic Healthcare West), a not-for-
       profit public benefit corporation, since December 2000. Prior to joining Dignity
       Health, Mr. Blaszyk was the senior vice president and chief financial officer for
       University Hospitals Health System in Cleveland, Ohio, a healthcare system, from
       October 1997 to December 2000. Mr. Blaszyk also previously served as the
       managing partner of the Northeast region Health Care Provider Consulting Practice
       for Merger LLC (formerly known as William M. Mercer), a global consulting firm,
       and the executive vice president at Boston Medical Center, a non-profit academic
       medical center. Mr. Blaszyk currently serves as Senior Executive Advisor to
       Beecken Petty O’Keefe & Company. Mr. Blaszyk is a director/manager for
       Medicus, NantHealth, Lumere, Absolute Dental Management, Himagine and
       Health Management Associates. He received his bachelor’s degree in life sciences



                                                11
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 14 of 93 PageID #: 298




       from Wayne State University and his master’s degree in health services
       administration from the University of Colorado.

       We believe that Mr. Blaszyk is qualified to serve as a member of our board of
       directors because of his extensive experience and knowledge in the healthcare
       industry and his significant financial and accounting background.

       Non-Party Director Burnett

       34.     Mark Burnett (“Burnett”) served as a Company director from May 2016 until June

2018, when he requested that the Board not re-nominate him as a director.5 According to the

Company’s Schedule 14A filed with the SEC on April 30, 2019 (the “2019 Proxy Statement),

Burnett serves as a director of NantBioScience, Inc.

       35.     For the fiscal year ended December 31, 2018, Burnett received $25,000 in

compensation from the Company in fees earned or paid in cash. For the fiscal year ended

December 31, 2017, Burnett received over $50,000 in compensation from the Company in fees

earned or paid in cash. For the fiscal year ended December 31, 2016, Burnett received over $2.1

million in compensation from the Company. This included $29,167 in fees earned or paid in cash,

and $2,079,758 in stock awards.

       36.     The Company’s 2018 Proxy Statement stated the following about Burnett:

       Mark Burnett has served as a member of our board of directors since May 2016.
       Mr. Burnett has been the President of the MGM Television and Digital Group since
       January 2016, and is an eight-time Emmy Award winner. Mr. Burnett has produced
       more than 3,200 hours of television programming, which regularly airs in more
       than 70 countries worldwide. The group Mr. Burnett leads currently has numerous
       TV shows airing or in production, including “The Voice” (NBC); “Survivor”
       (CBS); “Shark Tank” (ABC); “Fargo” (FX); “Vikings” (HISTORY); “Beyond the
       Tank” (ABC); “Celebrity Apprentice” (NBC); “Teen Wolf” (MTV); “500
       Questions” (ABC); “The People’s Choice Awards” (CBS); “Lucha Underground”
       (El Rey Network); and “America’s Greatest Makers” (INTEL/Turner Awards
       (CBS)). Mr. Burnett is one of very few producers to have had a renewed series of


5
        Pursuant to the Company’s 2019 Proxy Statement, Defendant Soon-Shiong and Burnett
agreed that Burnett “would be appointed as a director of, and receive equity in, other entities
controlled by [Defendant Soon-Shiong] as mutually determined between them.”


                                               12
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 15 of 93 PageID #: 299




       each of the four major networks and to have multiple series win their time slots on
       five nights of television in the same week. Prior to joining MGM, Mr. Burnett was
       a director and Chief Executive Officer of One Three Media from April 2011 until
       September 2014, and was a director and Chief Executive Officer of UAMG, LLC
       from September 2014 until January 2016. Mr. Burnett has also served as a director
       of Lightworkers Media OTT, LLC and its predecessor entities since December
       2012. Mr. Burnett is also a director of our affiliate, NantBioScience, Inc.

       We believe that Mr. Burnett is qualified to serve as a member of our board of
       directors because of his expertise in the areas of marketing and communications.

       Non-Party Director Calhoun

       37.    Kirk K. Calhoun (“Calhoun”) has served as a Company director since May 2016,

and currently serves as the Chair of the Audit Committee and a member of the Compensation

Committee. According to the 2020 Proxy Statement, as of April 13, 2020, Calhoun beneficially

owned 148,780 shares of the Company’s common stock. Given that the price per share of the

Company’s common stock at the close of trading on April 13, 2020 was $1.80, Calhoun owned

approximately $267,804 worth of NantHealth stock.

       38.    For the fiscal year ended December 31, 2016, Calhoun received $29,167 in

compensation from the Company in fees paid or earned in cash. For the fiscal year ended

December 31, 2017, Calhoun received $222,443 in compensation from the Company. This

included $50,000 in fees paid or earned in cash and $172,443 in stock awards. For the fiscal year

ended December 31, 2018, Calhoun received $240,054 in compensation from the Company. This

included $55,000 in fees paid or earned in cash and $185,054 in stock awards. For the fiscal year

ended December 31, 2019, Calhoun received $177,235 in compensation from the Company. This

included $77,214 in fees paid or earned in cash and $100,021 in stock awards.

       39.    The Company’s 2020 Proxy Statement stated the following about Defendant

Calhoun:




                                               13
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 16 of 93 PageID #: 300




       Kirk K. Calhoun has served as a member of our board of directors since May 2016.
       Mr. Calhoun joined Ernst & Young LLP, a public accounting firm, in 1965 and
       served as a partner of the firm from 1975 until his retirement in 2002. Mr. Calhoun
       is a Certified Public Accountant (non-practicing) with a background in auditing and
       accounting. He has previously served on the boards and audit committees of seven
       public companies in the pharmaceutical and medical diagnostic industries.
       Mr. Calhoun currently serves on the boards of Ryerson Holding Corporation
       (NYSE: RYI), a metals processor and distributor, and PLx Pharma, Inc.
       (NASDAQ: PLXP), a specialty pharmaceutical company focused on
       commercializing aspirin products, plus three private companies, including
       NeuroSigma, Inc., a developer of products treating major neurological and
       neuropsychiatric disorders. Mr. Calhoun received a BS in accounting from the
       University of Southern California.

       We believe that Mr. Calhoun is qualified to serve as a member of our board of
       directors because of his extensive experience and knowledge in the healthcare
       industry and his significant financial and accounting background.

       Non-Party Director Sitrick

       40.    Michael S. Sitrick (“Sitrick”) has served as a Company director since May 2016.

He is the Chair of the Company’s Compensation Committee, and he sits on the Audit Committee.

According to the 2020 Proxy Statement, as of April 13, 2020, Sitrick beneficially owned 148,780

shares of the Company’s common stock. Given that the price per share of the Company’s common

stock at the close of trading on April 13, 2020 was $1.80, Sitrick owned approximately $267,804

worth of NantHealth stock.

       41.    For the fiscal year ended December 31, 2016, Sitrick received $32,083 in

compensation from the Company in fees paid or earned in cash. For the fiscal year ended

December 31, 2017, Sitrick received $227,443 in compensation from the Company. This included

$55,000 in fees paid or earned in cash and $172,443 in stock awards. For the fiscal year ended

December 31, 2018, Sitrick received $246,304 in compensation from the Company. This included

$61,250 in fees paid or earned in cash and $185,054 in stock awards. For the fiscal year ended




                                               14
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 17 of 93 PageID #: 301




December 31, 2019, Sitrick received $176,882 in compensation from the Company. This included

$77,861 in fees paid or earned in cash and $100,021 in stock awards.

       42.    The Company’s 2020 Proxy Statement stated the following about Sitrick:

       Michael S. Sitrick has served on our board of directors since May 2016. Since
       November 2009, Mr. Sitrick has served as the Chairman and Chief Executive
       Officer of Sitrick Group LLC, a subsidiary of Resources Connection, Inc
       (NASDAQ: RECN), and Sitrick And Company which he founded in 1989 and at
       which he was Chairman and Chief Executive Officer. Sitrick And Company, which
       was sold to Resources Connection, Inc. in 2009, is a public relations, strategic
       communications and crisis management company providing advice and counseling
       to some of the country’s largest corporations, non-profits and governmental
       agencies, in many areas including investor relations, corporate governance, mergers
       and acquisitions, litigation support, corporate positioning and repositioning,
       reputation management, the development and implementation of strategies to deal
       with short sellers, executive transitions and government investigations. Prior to
       that, from 1981 to 1989 he was an executive and senior vice president –
       communications for Wickes Companies, Inc., head of communications and public
       affairs for National Can Corporation from 1974 to 1981 and group supervisor at
       Selz, Seabolt and Associates before that. Prior to that, Mr. Sitrick was assistant
       director of public information in the Richard J. Daley administration in Chicago
       and worked as a reporter. Mr. Sitrick is a published author, frequent lecturer, a
       former board member at three public companies (two of which were sold) and a
       current and former board member of several charitable organizations. He holds a
       BS in business administration with a major in journalism from the University of
       Maryland, College Park.

       Non-Party Director and Officer Louks

       43.    Ron Louks (“Louks”) served as a Company director from May 2018 to April 2020.

Louks has been a fulltime employee of the Company from 2017 through the present.

       44.    The Company’s 2020 Proxy Statement stated the following about Louks:

       Ron Louks joined us as Senior Vice President, Mobile Platform Technology &
       Emerging Solutions in January 2017 and was appointed as Chief Operating Officer
       in May 2017. Prior to that, Mr. Louks was President, Devices and Emerging
       Solutions, at Blackberry Limited (NASDAQ: BBRY) from January 2014 to May
       2016. Mr. Louks also served as Chief Executive Officer of The OpenNMS Group
       from August 2013 through January 2014, Chief Executive Officer of Plus 1, LLC
       from March 2012 to July 2013 and served as the Chief Strategy Officer of HTC
       Corporation from July 2010 through January 2012. In addition, Mr. Louks held
       many leadership positions in the technology industry prior to that, including Chief



                                               15
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 18 of 93 PageID #: 302




       Technology Officer at Sony Ericsson. Mr. Louks received his bachelor of applied
       science from McMaster University.

       Non-Party Director Wise

       45.     Deanna Wise (“Wise”) has served as a Company director since March 2020.

       46.     The Company’s 2020 Proxy Statement stated the following about Wise:

       Deanna Wise was appointed to our board of directors on March 11, 2020.
       Ms. Wise is currently the Senior Vice President and Chief Information Officer of
       Banner Health, a non-profit health system based in Phoenix, Arizona, having joined
       Banner Health in 2019. Between May 2011 and December 2018, Ms. Wise served
       as Executive Vice President and Chief Information Officer at Dignity Health, a
       California-based not-for-profit public benefit corporation. Before joining Dignity
       Health, between October 2006 and March 2011, Ms. Wise served as the Senior
       Vice President and Chief Information Officer for Vanguard Health Systems
       (NYSE: VHS). Prior to this role, between August 2004 and October 2006,
       Ms. Wise was the Chief Information Officer for Vanguard’s Abrazo Health Care
       Phoenix market. Prior to joining Abrazo Health Care, between November 2002 and
       August 2004, Ms. Wise served as the Chief Information Officer for the Maricopa
       County Health District. Ms. Wise earned a computer science degree from Danville
       Area Community College and is a Project Management Professional (PMP)
       certified member of the Professional Management Institute (PMI). Ms. Wise was
       also inducted into the 2018 CIO Hall of Fame.

                           SOON-SHIONG’S FIDUCIARY DUTIES

       47.     By reason of his position as an officer, director, and controlling shareholder of

NantHealth, and because of his ability to control the business and corporate affairs of NantHealth,

Soon-Shiong owed NantHealth and its minority shareholders fiduciary obligations of trust, loyalty,

good faith, candor, and due care, and was and is required to use his utmost ability to control and

manage NantHealth in a fair, just, honest, and equitable manner. Soon-Shiong was and is required

to act in furtherance of the best interests of NantHealth and its minority shareholders so as to

benefit all shareholders equally.

       48.     Soon-Shiong owes to NantHealth and its minority shareholders the fiduciary duty

to exercise good faith and diligence in the administration of the Company and in the use and

preservation of its property and assets and the highest obligations of fair dealing.


                                                 16
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 19 of 93 PageID #: 303




       49.     Soon-Shiong, because of his positions of control and authority as a director, officer,

and controlling shareholder of NantHealth, was able to and did, directly and/or indirectly, exercise

control over the wrongful acts complained of herein.

       50.     To discharge his duties, Soon-Shiong was required to exercise reasonable and

prudent supervision over the management, policies, controls, and operations of the Company.

       51.     Soon-Shiong owed to the Company and to its shareholders the highest fiduciary

duties of loyalty, good faith, and the exercise of due care and diligence in the management and

administration of the affairs of the Company, as well as in the use and preservation of its property

and assets. Soon-Shiong’s conduct complained of herein involves knowing and culpable violations

of his obligations, the absence of good faith on his part, or a reckless disregard for his duties to the

Company and its minority shareholders, that he was aware or should have been aware posed a risk

of serious injury to the Company.

       52.     As a senior executive officer and director of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the

NASDAQ, Soon-Shiong had a duty to prevent and not to effect the dissemination of inaccurate

and untruthful information with respect to the Company’s financial condition, performance,

growth, operations, financial statements, business, products, management, earnings, internal

controls, and present and future business prospects, including the dissemination of false

information regarding the Company’s business, prospects, and operations, and had a duty to cause

the Company to disclose in its regulatory filings with the SEC all those facts described in this

Consolidated Complaint that it failed to disclose, so that the market price of the Company’s

common stock would be based upon truthful and accurate information.




                                                  17
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 20 of 93 PageID #: 304




       53.      Soon-Shiong owed to NantHealth and the minority shareholders the duty of loyalty

requiring that he favor NantHealth’s interest and that of its shareholders over his own while

conducting the affairs of the Company and refrain from using his position, influence or knowledge

of the affairs of the Company to gain personal advantage.

                              SOON-SHIONG’S MISCONDUCT

       Background

       54.     Based in Culver City, California, NantHealth is a healthcare technology company

that purports to provide precision medicine, data, and software related to the diagnosis and

treatment of critical diseases such as cancer.

       55.     The Company was founded by Defendant Soon-Shiong as a Delaware limited

liability company in July 2010 under the name “About Advanced Health, LLC.” About Advanced

Health LLC later changed its name to NantHealth LLC. NantHealth LLC became NantHealth, Inc.

following the Company’s IPO on June 1, 2016.

       56.     Defendant Soon-Shiong is also the founder of numerous other non-profit and for-

profit companies. According to Politico, at least twenty-three entities controlled by Defendant

Soon-Shiong are associated with a single address. In particular, Soon-Shiong controlled three non-

profit entities relevant to the allegations herein: the Chan Soon-Shiong Family Foundation; the

Chan Soon-Shiong NantHealth Foundation; and the Chan Soon-Shiong Institute of Molecular

Medicine. Soon-Shiong is the chief executive of each of the three entities.

       57.     NantOmics, another entity owned and controlled by Defendant Soon-Shiong, offers

testing capabilities that provide medical profiles of the cancers of individual patients. NantOmics

has several accredited and licensed laboratories located around the United States.




                                                 18
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 21 of 93 PageID #: 305




       58.     In May 2016, shortly before the Company went public, NantHealth and NantOmics

entered into a reseller agreement, pursuant to which NantHealth received the exclusive rights to

access and sell GPS Cancer. NantHealth describes GPS Cancer as a platform designed to diagnose

cancer “at the molecular level by measuring the whole genome and proteome of a patient and

thereby potentially predicting the patient’s response and resistance to particular therapies.” This

information about the phenotype and expression of a particular patient’s cancer purportedly

provides information that can impact treatment decisions by giving doctors insight into what drugs

and therapies are most likely to address the patient’s cancer.

       59.     GPS Cancer is central to the Company’s business model, as demonstrated by the

Company’s Offering Materials, which highlighted GPS Cancer extensively. For example, the

Prospectus, in a section titled “Key Factors Affecting our Performance,” lists “Commercialize and

Expand the Adoption of Our GPS Cancer Solution” as the first key factor, stating, in relevant part:

       Our performance depends on our ability to drive adoption of GPS Cancer and
       reimbursement at levels that are profitable . . . . GPS Cancer is the only
       comprehensive and commercially available clinical cancer platform incorporating
       and integrating whole genome (comparing both a patient’s normal and tumor
       tissue), RNA, proteomic and molecular pathways information into a clinical report
       that analyzes this data and identifies actionable targets and potential treatment
       decisions. We believe the potential market for GPS Cancer is significant. We are
       increasing recognition of GPS Cancer by engaging and educating oncologists,
       cancer patients, patient advocacy groups and other key oncology stakeholders and
       pursuing reimbursement.

       60.     The importance of GPS Cancer to the success of NantHealth is further evidenced

by the Company’s press releases and periodic filings with the SEC, as well as analyst reports

regarding NantHealth.

       Defendant Soon-Shiong’s and the Company’s Undisclosed Arrangements with the
       University of Utah




                                                 19
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 22 of 93 PageID #: 306




       61.     Between September 2014 and January 2015, the University of Utah entered into a

series of quid pro quo agreements with entities controlled by Defendant Soon-Shiong. The effect

of these agreements was that certain non-profits controlled by Defendant Soon-Shiong would

provide the University with a $12 million “donation” that would enable the University of Utah to

purchase $10 million worth of research services from third parties in connection with a project

referred to as the “Heritage 1K Project.”6

       62.     The MOU was entered into between the University of Utah and Defendant Soon-

Shiong in September 2014. Under the MOU, NantHealth had the right to perform all the research

services for the Heritage 1K Project. The MOU stated that “Donor-affiliated Scientists shall have

the right to analyze the sequence data for any or all of the Heritage 1K project,” and that genetic

analysis would be carried out “by a bioinformatics team associated with the Donor.”

       63.     After the execution of the MOU, and also in September 2014, the University of

Utah and three non-profit entities controlled by Defendant Soon-Shiong7 executed the Donation

Agreement, pursuant to which the controlled entities donated $12 million to the University of Utah.

The Donation Agreement did not reference the MOU and was executed by Defendant Soon-Shiong

as CEO of the non-profits.

       64.     Under the Donation Agreement, the donation was to be used for “whole genome,

exome, RNA sequencing and analysis of approximately 1,000 individuals distributed among Utah

families affected by a variety of rare and common diseases and other phenotypes relevant to health




6
        Pursuant to the Donation Agreement, the remaining $2 million of the $12 million gift was
designated “to provide scientific and administrative support for the [Heritage 1K] Project and its
scientific staff at the University.”
7
        Specifically, the entities who contributed to the donation were the Chan Soon-Shiong
Family Foundation, the Chan Soon-Shiong NantHealth Foundation, and the Chan Soon-Shiong
Institute of Molecular Medicine.


                                                20
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 23 of 93 PageID #: 307




such as chronic lymphocytic leukemia, prostate cancer, diabetes mellitus, amyotrophic lateral

sclerosis (Lou Gehrig’s disease), healthy aging/longevity, and other diseases.”

       65.     The Donation Agreement established that $10 million of the donation could be

allocated to third-party services for analyzing the patient data. The criteria to qualify to perform

the work as a third-party was highly specific. The Donation Agreement stated, in relevant part:

       In performing the research, University may contract with non-University entities
       (an “Omics Facility”) for the performance of the Omics Analyses or other work
       in connection with the Project. Any such Omics Facility will comply with the
       highest quality, research-grade sequencing available at time of the Gift, and
       University will make all efforts to ensure that the highest standards are met,
       including germline WGS (60 x coverage) on all samples, cancer and somatic WGS
       (60 x coverage) and WES for all cancer-related samples, and whole exome
       sequencing or RNA-Seq (three replicates) for selected samples as technically
       necessary or desired . . . For Project samples, University will expect the Omics
       Facility or Facilities to perform the following functions: WGS, WES, RNA-seq
       (total and poly-a), and HIPAA-secured transport of sequence data to analysis
       machines for quality control, variant calling and variant annotation (e.g.,
       determining if a given variant induces an amino acid change), and that these will
       be presented in a complete report including annotated VCF files to Heritage 1K
       Scientists at the University within a total of seven to ten (7-10) business days from
       the time of receipt of sample (it being understood and agreed that the 7- 10 business
       day time frame is in the course of performing Omics Analysis on 1,000 samples
       over a period of 12 months).

(Emphasis added.)

       66.     As the University later acknowledged, the only facilities capable of meeting the

specification in the Donation Agreement within the University of Utah’s timeline were those

owned by NantHealth.

       67.     In January 2015, the University of Utah and NantHealth entered into the Heritage

Service Agreement for NantHealth to provide research services to the University in connection

with the Heritage 1K Project.




                                                21
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 24 of 93 PageID #: 308




         68.     The Heritage Service Agreement provided that NantHealth would perform the $10

million worth of research services that had been contemplated in the MOU and Donation

Agreement.

         69.     The Heritage Service Agreement did not reference the MOU, instead stating that

the “University requires the services of a genomics sequencing facility to perform certain genomics

sequencing and analyses using samples provided by the University.”

         70.     The scope of work described by the Heritage Service Agreement is substantially

similar to that outlined in the Donation Agreement. The Heritage Service Agreement states, in

relevant part:

         Facility agrees to perform comprehensive whole genome sequencing (“WGS”),
         whole exome sequencing (WES), RNA-Seq, and analyses (the “Omics Analyses”
         or “Services”), as requested from time to time by the University . . . the parties
         anticipate that the University will require Omics Analyses on approximately 1,000
         individuals, and on some number of matched somatic samples, to be determined on
         an Initiative-by-Initiative basis in collaboration with the scientific staff of Facility
         . . . Turn-around-time for delivery of the [complete report] shall be approximately
         seven to ten (7-10) business days from Facility’s receipt of sample, assuming a
         volume of not more than 100 samples per month.

         71.     The Heritage Service Agreement states that NantHealth “has the facilities,

equipment and qualified personnel necessary to perform the services required by the University.”

         72.     The University of Utah has paid millions to NantHealth for performing research

services pursuant to the Heritage Service Agreement. These services do not include GPS Cancer

tests.

         73.     On April 4, 2016, the Company’s independent accounting firm, Ernst & Young

LLP (“Ernst & Young”), submitted its 2015 audit results to the Board.




                                                   22
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 25 of 93 PageID #: 309




     74.




                                     23
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 26 of 93 PageID #: 310
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 27 of 93 PageID #: 311
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 28 of 93 PageID #: 312




       The IPO

       75.     Following the execution of the MOU, Donation Agreement, and Heritage Services

Agreement, the Company filed the Registration Statement with the SEC on May 6, 2016. The

Registration Statement was signed by Soon-Shiong.

       76.     On June 1, 2016, the Company filed its final amendment to the Registration

Statement with the SEC, and the Registration Statement was declared effective on that same date.

       77.     In the IPO, NantHealth offered 6,500,000 shares of common stock were offered at

a price of $14.00 per share, and the underwriters were granted an option to purchase an additional

975,000 shares. According to the Offering Materials, there would be 120,732,690 shares of

NantHealth stock outstanding following the IPO.

       78.      NantHealth ultimately sold 6,900,000 shares in the IPO, raising net proceeds of

approximately $83.2 million.

       Soon-Shiong Repeatedly Attends Meetings to Discuss Business Related to GPS Cancer
       and Fail to Correct His Knowingly False & Misleading Statements

       79.     Beginning at least as early as August 2016, Soon-Shiong repeatedly met with the

Board to discuss and stay up-to-date on important Company operations such as marketing strategy,

sales and revenue figures, accounting principles regarding revenue recognition, analyst forecasts,

internal auditing, related party transactions, and other relevant financial information related to the

Company’s core product, GPS Cancer.

       80.




       81.




                                                 26
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 29 of 93 PageID #: 313




     82.




     83.




     84.




     85.




     86.




                                     27
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 30 of 93 PageID #: 314




     87.




     88.




     89.




                                     28
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 31 of 93 PageID #: 315




       90.




       91.




       Notes Issuance

       92.     On or around December 15, 2016, NantHealth entered into agreements to issue

$100 million in senior unsecured notes, set to mature on December 13, 2021 (the “Notes”). Of the

Notes, $90 million were sold to unaffiliated entities.

       False and Misleading Statements

       The Offering Materials

       93.     The Company filed the Registration Statement with the SEC on May 6, 2016. The

Registration Statement was signed by Soon-Shiong, and was declared effective on June 1, 2016.

On June 3, 2016, the Company filed the Prospectus with the SEC, which formed part of and was

incorporated into the Registration Statement.




                                                 29
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 32 of 93 PageID #: 316




      94.     The Offering Materials only made the following statements regarding the Soon-

Shiong/University Agreements:

      We expect to launch our commercial sequencing and molecular analysis solution,
      or GPS Cancer, in the second quarter of 2016. In January 2015, we entered into an
      agreement to provide certain research related sequencing services to a university
      which is engaged in researching the genetic causes of certain hereditary diseases.
      The agreement provides that the university pay us $10.0 million in exchange for
      our providing sequencing services through our reseller agreement with NantOmics.
      In 2015, we provided $6.2 million of services, which has been recorded as a deemed
      capital contribution instead of revenue. At the university’s request, certain non-
      profit organizations provided partial funding for the sequencing and related
      bioinformatics costs associated with the project. Our Chairman and Chief
      Executive Officer serves as a member of the board of directors of, and may have
      significant influence or control over, these organizations. The university was not
      contractually or otherwise required to use our molecular profiling solution or
      any of our other products or services as part of the charitable gift. In 2016, we
      expect to complete another $3.8 million in services, which will also be recorded as
      deemed capital contributions.

                                          ***

      In January 2015, the Company entered into an agreement to provide certain
      research related sequencing services to a university which is engaged in researching
      the genetic causes of certain hereditary diseases. The agreement provides that the
      university pay the Company $10[ million] in exchange for the Company providing
      sequencing services through its Reseller Agreement with NantOmics. The
      Company provided $6,190[,000] of services in 2015 at a cost of approximately
      $3,714[,000]. At the request of the university, certain public and private charitable
      501(c)(3) non-profit organizations provided partial funding for the sequencing
      and related bioinformatics costs associated with the project. The Company’s
      Chairman and CEO serves as the CEO and a member of the board of directors of
      each of the organizations and by virtue of these positions he may have influence or
      control over these organizations. The university was not contractually or
      otherwise required to use the Company’s molecular profiling solutions or any of
      the Company’s other products or services as part of the charitable gift. The
      $6,190[,000] of services performed has been recorded as a deemed capital
      contribution within Series A members’ equity and the costs have been expensed as
      incurred as other services cost of revenue. The remaining $3,810[,000] in
      sequencing services will be recorded as a deemed capital contribution within Series
      A members’ equity as services are performed, and any future related costs will be
      expensed at the same time as the recognition of the capital contribution.

(Emphasis added.)

      95.    In regard to GPS Cancer, the Offering Materials stated, in relevant part:


                                               30
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 33 of 93 PageID #: 317




       Key Factors Affecting Our Performance

       We believe that our performance and future success are dependent upon a number
       of factors, including our ability to (i) commercialize and grow acceptance and
       adoption of our GPS Cancer solutions, (ii) continue to expand sales of CLINICS,
       NantOS and NantOS apps to both new and existing clients, (iii) acquire and
       integrate technologies and businesses that would enhance our offering, (iv)
       innovate and enhance our Systems Infrastructure and platforms, including in
       particular, integrating our capabilities in support of growth of GPS Cancer, and (v)
       successfully invest in our infrastructure. While each of these areas presents
       significant opportunities for us, they also pose significant risks and challenges that
       we must address. See the section titled “Risk Factors” for more information.

       Commercialize and Expand the Adoption of Our GPS Cancer Solution

       Our performance depends on our ability to drive adoption of GPS Cancer and
       reimbursement at levels that are profitable. We also receive revenue from our sale
       of NantOmics’ whole genome sequencing and proteomic analysis based on certain
       amounts billed for the NantOmics services, as specified in our Reseller Agreement.
       GPS Cancer is the only comprehensive and commercially available clinical cancer
       platform incorporating and integrating whole genome (comparing both a patient’s
       normal and tumor tissue), RNA, proteomic and molecular pathways information
       into a clinical report that analyzes this data and identifies actionable targets and
       potential clinical treatment decisions. We believe the potential market for GPS
       Cancer is significant. We are increasing recognition of GPS Cancer by engaging
       and educating oncologists, cancer patients, patient advocacy groups and other key
       oncology stakeholders and pursuing reimbursement. In January 2016, a large health
       plan announced that it would provide insurance coverage for GPS Cancer,
       representing the nation’s first such insurance coverage for a comprehensive whole
       genome and proteome molecular diagnostic program in the United States.

       96.     The Offering Materials also discussed the Company’s “Market Opportunity” and

“Competitive Strengths,” stating, in relevant part:

       Our Market Opportunity

       We have a unique opportunity to become the leading next-generation, evidence-
       based, personalized healthcare company by applying novel diagnostics tailored to
       the specific molecular profiles of patient tissues, integrated clinically to track
       patient outcomes. We believe the increasing focus on value-based reimbursement
       models and evidence-based, personalized medicine will drive validation and
       adoption of CLINICS, positioning us at the forefront of multiple significant
       growing market opportunities. Recent statistics show that 41% of Americans will
       be diagnosed with cancer at some point in their lives, resulting in a potential $173
       billion of medical costs by 2020. Further, cancer patients receiving chemotherapy



                                                31
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 34 of 93 PageID #: 318




     average $111,000 in annual medical and pharmacy costs. We estimate the potential
     global market opportunity for CLINICS, including GPS Cancer, to be in excess of
     $50 billion annually, as our platforms and solutions enable more effective treatment
     decisions for critical illnesses.

     We believe the potential addressable market for CLINICS will continue to grow in
     relation to the market-share gains of value-based models. Additionally, we see the
     precision medicine market growing substantially as comprehensive diagnostics and
     evidence-based medicine become increasingly important across multiple disease
     areas and likely assuming greater share of the combined biopharmaceutical and
     diagnostics markets. We expect several factors to drive adoption of our universal
     diagnostics solution GPS Cancer, which enables an increased understanding of
     molecular pathways and their targets, such as

           improved pharmacoeconomics, including the use of more cost-effective
            drugs approved for other indications (such as asthma and diabetes) in cancer
           treatment regimens;
           a clearer understanding of critical drug resistance information;
           increased adoption of bundled payments as providers and payors recognize
            the efficiency of optimized therapies; and
           increased awareness and published clinical results demonstrating the
            benefits of evidence-based molecular medicine.

     Our Competitive Strengths

     We have invested significant capital and healthcare and biotechnology expertise
     over nearly a decade to develop, acquire and integrate the necessary components to
     establish a comprehensive, adaptive learning system designed to address many of
     the challenges faced by stakeholders across the continuum of care.

     We believe our unique capabilities will facilitate the shift from a siloed domain
     approach to a more patient-centered and patient-empowered approach, and from
     retrospective claims data mining to real-time, proactive biometric and phenotypic
     analysis. We believe molecular profile data will significantly enhance outcomes
     and allow a shift from cohort statistics driven pathways to individualized treatment
     pathways and accelerate the benefit of value-based models. We also believe the
     unique multidimensional approach of combining biometric and phenotypic data
     with targeted molecular pathway information will lead to network effects
     unavailable to parties looking at each segment individually.

     We believe we are differentiated by CLINICS, which creates a novel,
     comprehensive ecosystem with powerful network effects. In our view, clients who
     adopt our platforms receive more coordinated, targeted patient therapy and care,
     which leads to improved outcomes at lower cost. Each data point contributes to the
     broader dataset, enhancing the continuous learning system and driving value to the



                                             32
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 35 of 93 PageID #: 319




       user and overall adoption of the system. We believe our success will be based on
       the following key strengths and advantages:

                                                 ***

                A clinical comprehensive molecular analysis solution. We have exclusive
                 rights to NantOmics’ proprietary clinical comprehensive molecular analysis
                 solution, GPS Cancer, for the clinical market that examines the entire
                 genome, both in tumor and normal tissue samples, in addition to RNA and
                 protein expression in the tumor sample, including quantitative proteomics
                 measured by mass spectrometry. The test provides quantitative analysis of
                 targeted proteins at the attomolar level, while also comparing 6 billion DNA
                 base pairs (tumor and normal) and sequencing 200,000 RNA transcripts and
                 provides analysis for over 15,000 nodes within approximately 1,500 protein
                 pathways. Using this solution, we create a full genomic and quantitative
                 proteomic profile designed to identify alterations in cellular signaling
                 behavior that are driving disease progression. Unique adaptive machine
                 learning algorithms match the alterations to a library of known signaling
                 pathways and drug and drug targets, irrespective of indication, to predict the
                 effectiveness of personalized therapies and points of resistance. We are able
                 to deliver to providers and payors integrated and comprehensive test results
                 aimed to arrive at improved care decisions for patients. We deliver a
                 concise, actionable GPS Cancer report that matches these alterations with
                 approved on-label and investigative targeted therapies and clinical trials,
                 and GPS Cancer is the only comprehensive and commercially available
                 clinical cancer platform incorporating and integrating whole genome
                 (comparing both a patient’s normal and tumor tissue), RNA, proteomic and
                 molecular pathways information into such a report. We have signed
                 agreements or agreements in principle with several customers for GPS
                 Cancer.

       97.       The statements made in the Offering Materials referenced above were materially

false and misleading because they misrepresented and failed to disclose material adverse facts

pertaining to the Company’s business, operations, prospects, and legal compliance, which were

known to Soon-Shiong. Specifically, Soon-Shiong willfully or recklessly made and/or caused the

Company to make false and misleading statements and omissions of material fact that failed to

disclose that: (1) the MOU was executed prior to the Donation Agreement, and it required that the

University offer a business associated with Defendant Soon-Shiong the opportunity to perform all

of the research services for the Heritage 1K Project; (2) non-profit entities owned by Defendant



                                                  33
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 36 of 93 PageID #: 320




Soon-Shiong had provided all of the funding for the “sequencing and related bioinformatics costs

associated with the project;” (3) the Donation Agreement contained precise eligibility

requirements and a short deadline for the services to be performed; (4) the University of Utah had

not independently selected NantHealth to perform the research services based on its evaluation of

NantHealth’s capabilities; (5) that the Company had failed to maintain effective disclosure controls

and procedures; and (6) as a result of the foregoing, statements about the Company’s business,

operations and prospects were materially false and misleading and lacked a reasonable basis at all

relevant times.

       July 25, 2016 Press Release

       98.        On July 25, 2016, the Company issued a press release announcing a partnership

with the University of Utah to analyze certain genomic profiles. The press release stated, in

relevant part:

       NantHealth . . . has partnered with the University of Utah in analyzing the entire
       genomic profiles of at least 1,000 individuals who have a history of rare and life-
       threatening diseases and conditions in their respective families. The landmark
       project will focus on researching the genetic causes of 25 conditions, including,
       breast, colon, ovarian, and prostate cancers, amyotrophic lateral sclerosis (ALS),
       chronic lymphocytic leukemia, autism, preterm birth, epilepsy, and other hereditary
       conditions. Genomic sequencing will be conducted with unique, comprehensive
       molecular tests offered by NantHealth.

       NantHealth’s genomic sequencing platform integrates whole genome (DNA)
       sequencing, and RNA sequencing. By carrying out this extensive testing, including
       analysis of germline and somatic samples, University of Utah and NantOmics
       researchers will be able to explore the underlying genetic causes of certain
       conditions and diseases at the cellular level.

       99.        The press release quoted Defendant Soon-Shiong, who stated, “[u]nderstanding the

molecular profile and underlying genetic basis of various conditions and diseases, including

cancer, will be accelerated through our partnership with the University of Utah and its Utah

Genome Project.”



                                                 34
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 37 of 93 PageID #: 321




       100.    The press release continued, stating, “[t]he Heritage 1K Project will expand and

focus Utah Genome Project research discovery efforts to help patients prevent, diagnose, and

successfully treat diseases that have afflicted their families.”

       101.    Finally, the press release quoted CEO of University of Utah Health Care Dr. Vivian

S. Lee as stating:

       By partnering with NantHealth and leveraging the power of genome sequencing,
       our researchers are now transforming our understanding of common diseases and
       how they should be treated . . . We are pleased to be working with Dr. Soon- Shiong
       to further expand genetic discovery research under our Utah Genome Project.

       102.    The statements in the July 25, 2016 press release were materially false and

misleading, and they failed to disclose material facts necessary to make the statements made not

false and misleading. Specifically, Soon-Shiong improperly failed to disclose that: (1) the MOU

was executed prior to the Donation Agreement, and it required that the University offer a business

associated with Defendant Soon-Shiong the opportunity to perform all of the research services for

the Heritage 1K Project; (2) non-profit entities owned by Defendant Soon-Shiong had provided all

of the funding for the “sequencing and related bioinformatics costs associated with the project;”

(3) the Donation Agreement contained precise eligibility requirements and a short deadline for the

services to be performed; (4) the University of Utah had not independently selected NantHealth to

perform the research services based on its evaluation of NantHealth’s capabilities; (5) the

Company had failed to maintain effective disclosure controls and procedures; and (6) as a result

of the foregoing, statements about the Company’s business, operations and prospects were

materially false and misleading and lacked a reasonable basis at all relevant times.

       August 9, 2016 Press Release and Conference Call

       103.    On August 9, 2016 the Company issued a press release regarding its financial

results for the quarter ended June 30, 2016. The Company filed a Form 8-K with the SEC on the



                                                  35
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 38 of 93 PageID #: 322




same day, to which the press release was attached as an exhibit. The press release stated, in relevant

part:

        CULVER CITY, Calif.--(BUSINESS WIRE)--Aug. 9, 2016-- NantHealth,
        Inc. (NASDAQ-GS: NH), a next-generation, evidence-based, personalized
        healthcare company, today reported financial results for its 2016 second quarter
        ended June 30, 2016. The company completed its initial public offering (IPO) in
        early June 2016, raising net proceeds of approximately $83.2 million.

        For the 2016 second quarter, total net revenues increased 167% to $31.5
        million from $11.8 million in last year’s second quarter. Gross profit grew 69%
        to $9.3 million, from $5.5 million, for the 2015 second quarter. Selling, general and
        administrative (SG&A) expenses were $47.2 million, including stock
        compensation expense related to the company’s IPO, compared with $17.8
        million for the prior year second quarter. Research and development (R&D)
        expenses, including stock compensation expense related to the company’s IPO,
        increased to $24.3 million from $5.0 million in the comparable quarter of last year.

        With the inclusion of stock based compensation expense related to the IPO, equal
        to $0.42 per share, net loss was $54.1 million, or $0.52 per share, compared
        with $17.2 million, or $0.21 per share, for the 2015 second quarter. Financial
        results for the 2016 second quarter included approximately $43.7 million in stock
        based compensation, equal to $0.42 per share, related to the vesting of equity tied
        to the company’s Initial public offering. On a non-GAAP basis, for the 2016 second
        quarter, adjusted net loss was $16.5 million, or $0.15 per share, compared with
        adjusted net loss of $14.3 million, or $0.15 per share, in the prior year second
        quarter.

        “We achieved stellar topline results across all of our revenue lines, reflecting how
        strongly customers have responded to NantHealth’s innovative offerings,”
        said Patrick Soon-Shiong, M.D., chief executive officer and chairman
        of NantHealth. “Our strong second-quarter financial performance included
        revenues recognized from several large implementations and service contracts for
        our technology offerings, which were completed and delivered earlier than
        anticipated. As a result, we recognized certain revenues in our second quarter that
        we previously projected to be recorded in the second half of 2016.

        “Looking ahead, we are focused on adding customers and executing on our
        opportunities across the spectrum of our offerings. In addition, the acquisitions we
        completed in the last year are paying dividends and our GPS Cancer product
        continues to gain traction and acceptance among insurers. Combined, these efforts
        and initiatives will drive our growth in the near term and beyond.”

        104.   The press release additionally noted highlights for GPS Cancer, stating, in relevant

part:



                                                 36
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 39 of 93 PageID #: 323




       GPS Cancer – Highlights

              Number of covered cancer lives: at June 30, the number of patients with
               cancer covered by a payer for GPS testing was approximately 180,000.
               Subsequent to the quarter through August 9, the company added
               approximately 20,000 covered cancer lives, bringing the total number of
               cancer patients covered by GPS Cancer to approximately 200,000.

              Number of GPS Cancer payers: at June 30, the number of payers
               covering GPS Cancer was three. Subsequent to the end of the quarter
               through August 9, the company added three new payers, bringing the total
               number of payers covering GPS Cancer to six, resulting in 200,000 covered
               cancer lives.

              Number of international GPS Cancer payers: During the second quarter,
               the company added an international reseller.

       105.    Also on August 9, 2016 the Company held a conference call with analysts and

investors. During the call, NantHealth’s President and Chief Growth Officer, non-party Robert

Watson (“Watson”) stated that the Company’s “second quarter included a small number of

completed GPS Cancer tests” due to the “short window for ordering.” He further explained that

“GPS Cancer orders continue to ramp up into the third quarter.”

       106.    During the call, Defendant Soon-Shiong touted the Company’s growth, stating,

“Yesterday, frankly, I think we broke the record because we are actually processing 350 whole-

genome simultaneously on our massive parallel computing gear.” Defendant Soon-Shiong further

indicated that NantHealth’s “machines are running at full tilt.”

       107.    The statements in the August 9, 2016 press release and conference call were

materially false and misleading, and they failed to disclose material facts necessary to make the

statements made not false and misleading. Specifically, Soon-Shiong improperly failed to disclose

that: (1) the MOU was executed prior to the Donation Agreement, and it required that the

University offer a business associated with Defendant Soon-Shiong the opportunity to perform all

of the research services for the Heritage 1K Project; (2) non-profit entities owned by Defendant


                                                37
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 40 of 93 PageID #: 324




Soon-Shiong had provided all of the funding for the “sequencing and related bioinformatics costs

associated with the project;” (3) the Donation Agreement contained precise eligibility

requirements and a short deadline for the services to be performed; (4) the University of Utah had

not independently selected NantHealth to perform the research services based on its evaluation of

NantHealth’s capabilities; (5) that GPS Cancer orders were not “ramping up,” as asserted in the

August 9, 2016 conference call; (6) the Company had exaggerated the use of, and demand for,

GPS Cancer; (7) the Company had failed to maintain effective disclosure controls and procedures;

and (8) as a result of the foregoing, statements about the Company’s business, operations and

prospects were materially false and misleading and lacked a reasonable basis at all relevant times.

       Q2 2016 10-Q

       108.    The Company filed its quarterly report on Form 10-Q for the fiscal quarter ended

June 30, 2016 with the SEC on August 15, 2016 (the “Q2 2016 10-Q”).

       109.    The Q2 2016 10-Q commented on an agreement the Company entered into “to

provide certain research related sequencing services to a university,” stating, in relevant part:

       In January 2015, the Company entered into an agreement to provide certain
       research related sequencing services to a university which is engaged in researching
       the genetic causes of certain hereditary diseases (“the university”). The agreement
       provides that the university pay the Company $10[ million] in exchange for the
       Company providing sequencing services through the Original Reseller Agreement.

       At the request of the university, certain public and private charitable 501(c)(3)
       non-profit organizations provided partial funding for the sequencing and related
       bioinformatics costs associated with the project. The Company’s Chairman and
       CEO serves as the CEO and a member of the board of directors of each of the
       organizations and by virtue of these positions he may have influence or control over
       these organizations. The university was not contractually or otherwise required to
       use the Company’s molecular profiling solutions or any of the Company’s other
       products or services as part of the charitable gift.

(Emphasis added.)




                                                 38
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 41 of 93 PageID #: 325




        110.   Regarding the Company’s disclosure controls, the Q2 2016 10-Q further provided

that:

        Disclosure Controls and Procedures
        Under the supervision and with the participation of our management, including the
        Chief Executive Officer and Chief Financial Officer, we conducted an evaluation
        of the effectiveness of our disclosure controls and procedures (as such term is
        defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) as of the end of
        the period covered by this report. Based on this evaluation, our Chief Executive
        Officer and Chief Financial Officer concluded that our disclosure controls and
        procedures were effective as of such date. Our disclosure controls and procedures
        are designed to ensure that information required to be disclosed in the reports we
        file or submit under the Exchange Act is recorded, processed, summarized and
        reported within the time periods specified in the SEC's rules and forms and that
        such information is accumulated and communicated to management, including the
        Chief Executive Officer and Chief Financial Officer, to allow timely decisions
        regarding required disclosure.

(Emphasis added.)

        111.   Attached to the Q2 2016 10-Q was a certification pursuant to Rule 13a-14(a) and

15d-14(a) under the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”) signed by

Defendant Soon-Shiong attesting to the accuracy of the Q2 2016 10-Q.

        112.   The statements in the Q2 2016 10-Q were materially false and misleading, and they

failed to disclose material facts necessary to make the statements made not false and misleading.

Specifically, Soon-Shiong improperly failed to disclose that: (1) the MOU was executed prior to

the Donation Agreement, and it required that the University offer a business associated with

Defendant Soon-Shiong the opportunity to perform all of the research services for the Heritage 1K

Project; (2) non-profit entities owned by Defendant Soon-Shiong had provided all of the funding

for the “sequencing and related bioinformatics costs associated with the project;” (3) the Donation

Agreement contained precise eligibility requirements and a short deadline for the services to be

performed; (4) the University of Utah had not independently selected NantHealth to perform the

research services based on its evaluation of NantHealth’s capabilities; (5) the Company had



                                                39
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 42 of 93 PageID #: 326




exaggerated the use of, and demand for, GPS Cancer; (6) the Company had failed to maintain

effective disclosure controls and procedures; and (7) as a result of the foregoing, statements about

the Company’s business, operations and prospects were materially false and misleading and lacked

a reasonable basis at all relevant times.

       November 7, 2016 Press Release and Conference Call

       113.    After markets closed on November 7, 2016, the Company issued a press release

attached to a current report on Form 8-K filed with the SEC. It reported that 524 GPS Cancer tests

had been ordered during the fiscal quarter ended September 30, 2016, which the press release

characterized as “Rapid Adoption of GPS Cancer.”

       114.    The press release stated, in relevant part:

       CULVER CITY, Calif.--(BUSINESS WIRE)--Nov. 7, 2016-- NantHealth,
       Inc. (NASDAQ-GS: NH), a next-generation, evidence-based, personalized
       healthcare company, today reported financial results for its third quarter
       ended September 30, 2016.

       For the 2016 third quarter, total net revenue increased 76% to $25.4
       million from $14.4 million in last year’s third quarter. Gross profit more than
       tripled to $8.1 million, from $2.3 million, for the 2015 third quarter. Selling,
       general and administrative (SG&A) expenses were $24.7 million compared
       with $18.1 million for the prior year third quarter. Research and development
       (R&D) expenses increased to $13.9 million from $7.0 million in the comparable
       quarter of last year.

       Net loss for the 2016 third quarter was $36.9 million, or $0.30 per share, compared
       with $23.0 million, or $0.24 per share, for the 2015 third quarter. Financial results
       for the 2016 third quarter included approximately $5.5 million of intangible
       amortization and $5.2 million in non-cash, stock-based compensation expense,
       equal to $0.10 per share. On a non-GAAP basis, for the 2016 third quarter, adjusted
       net loss was $22.4 million, or $0.18 per share, compared with $18.2 million,
       or $0.17 per share, in the prior year third quarter.

       “The significant increase of total net revenue was primarily driven by a 252%
       increase in SaaS revenue,” said Patrick Soon-Shiong, M.D., chief executive officer
       and chairman of NantHealth. “We continue to make great strides in healthcare
       interoperability and connectivity. With regard to our GPS Cancer Test, education
       in the oncology community is progressing rapidly. As the oncologists begin to
       understand that this test better informs them and their patients as to the biology


                                                 40
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 43 of 93 PageID #: 327




       of the cancer and which drugs may or may not be effective based on the genomics
       and proteomics signature, adoption is progressing as evidenced by the over 100%
       increase in number of oncologists ordering the test. We are gratified to experience
       this response since we believe the test is as important to guide the physician as to
       which drugs not to administer as well as which agents may show sensitivity. The
       opportunity to have this information on hand before treatment begins is having an
       impact on physicians’ acceptance of the value that this test can bring to cancer care.
       The challenge and opportunity remains, [sic] our need to continue this educational
       process both with provider and payer. We have ramped up our efforts to educate
       oncologists in target markets, secured new payer coverage and streamlined IT
       implementations.”

(Emphasis added.)

       115.      The press release also provided quarterly highlights for GPS Cancer, stating, in

relevant part:

       GPS Cancer – Highlights

          Number of covered cancer lives: at September 30, 2016 the number of
           patients with cancer covered by a payer for GPS testing was approximately
           200,000. Subsequent to the end of the quarter, the company reported a coverage
           agreement with Horizon BCBS for a pilot study.

          Number of GPS Cancer payers: at September 30, 2016 the number of payers
           covering GPS Cancer was seven, representing 200,000 covered cancer lives.
           Discussions are in progress with 17 payers, increasing from 13 in Q2. GPS
           Cancer Coverage[.]

          Number of international GPS Cancer payers: Subsequent to the end of the
           third quarter, the company added an additional international reseller bringing
           the total of international resellers to two.

          Number of GPS Cancer Tests: 524 ordered in Q3.

       116.      On the same day, the Company held a conference call with analysts and investors,

during which it was reported that 180 of the 524 GPS Cancer tests had been ordered by the

University of Utah.

       117.      During the call, Defendant Soon-Shiong stated:

       In the GPS Cancer profile segments of our business, you will see that we have now
       had rapid adoption of GPS Cancer with more than 100% increase in the number of



                                                41
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 44 of 93 PageID #: 328




       oncologists ordering the test from the second quarter to the third quarter. We have
       524 GPS Cancer orders in the quarter and we’ve delivered completed reports on
       334 of these to date as we’re going through the processing.

                                              ***

       Let me turn my attention to GPS cancer. We’ve clearly made significant progress
       during this quarter and have learned a lot with regard to a launch of this novel
       breakthrough product. Of the 524 of GPS Cancer orders in the quarter, 344 were
       commercial and 180 were ordered under a research agreement with University of
       Utah, which we announced earlier this year. We completed more than, as I said,
       334 GPS Cancer reports.

       118.    Defendant Soon-Shiong also cited purchases from a clinic in Florida as proof of

market demand for GPS Cancer and the utility of the results provided by GPS Cancer. He did not

disclose, however, that the doctor who ran the clinic, Steve Mamus, was also a paid consultant for

NantHealth.

       119.    Watson noted that GPS Cancer orders were increasing, stating, in relevant part:

       GPS orders accelerated in the quarter. The number of reports delivered in the
       quarter was 334. However, revenue recognition was adversely impacted by three
       issues. First, the 180 profiles that were completed under the research agreement
       with the University of Utah were not recognized as revenue because it was
       considered a research project that was started in advance of the IPO.

       120.    Contrary to these statements, the Heritage Service Agreement did not involve any

GPS Cancer profiles, and no GPS Cancer profiles had been conducted under the Heritage Services

Agreement.

       121.    The statements in the November 7, 2016 press release and conference call were

materially false and misleading, and they failed to disclose material facts necessary to make the

statements made not false and misleading. Specifically, Soon-Shiong improperly failed to disclose

that: (1) the MOU was executed prior to the Donation Agreement, and it required that the

University offer a business associated with Defendant Soon-Shiong the opportunity to perform all

of the research services for the Heritage 1K Project; (2) non-profit entities owned by Defendant



                                               42
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 45 of 93 PageID #: 329




Soon-Shiong had provided all of the funding for the “sequencing and related bioinformatics costs

associated with the project;” (3) the Donation Agreement contained precise eligibility

requirements and a short deadline for the services to be performed; (4) the University of Utah had

not independently selected NantHealth to perform the research services based on its evaluation of

NantHealth’s capabilities; (5) the Company had exaggerated the use of and demand for GPS

Cancer; (6) 180 GPS Cancer tests allegedly provided to the University of Utah during the third

fiscal quarter of 2016 were not, in fact, GPS Cancer tests, but rather, as Defendant Soon-Shiong

later acknowledged, “the gene sequencing work for the university was done on the same machines

that perform the [GPS] cancer test”; (7) at least one doctor who was ordering GPS Cancer tests

was a paid consultant of NantHealth; (8) the Company had failed to maintain effective disclosure

controls and procedures; and (9) as a result of the foregoing, statements about the Company’s

business, operations and prospects were materially false and misleading and lacked a reasonable

basis at all relevant times.

        Q3 2016 10-Q

        122.    On November 10, 2016, the Company filed its quarterly report on Form 10-Q for

the fiscal quarter ended September 30, 2016 with the SEC (the “Q3 2016 10-Q”). Defendant Soon-

Shiong signed the Q3 2016 10-Q.

        123.    The Q3 2016 10-Q made substantially similar statements regarding NantHealth’s

relationship with the University of Utah as contained in the Q2 2016 10-Q. Specifically, the Q3

2016 10-Q stated as follows:

        In January 2015, the Company entered into an agreement to provide certain
        research related sequencing services to a university which is engaged in researching
        the genetic causes of certain hereditary diseases. The agreement provides that the
        university pay the Company $10,000 in exchange for the Company providing
        sequencing services.




                                                43
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 46 of 93 PageID #: 330




        At the request of the university, certain public and private charitable 501(c)(3)
        non-profit organizations provided partial funding for the sequencing and related
        bioinformatics costs associated with the project. The Company’s Chairman and
        CEO serves as the CEO and a member of the board of directors of each of the non-
        profit organizations and by virtue of these positions he may have influence or
        control over these organizations. The university was not contractually or
        otherwise required to use the Company’s molecular profiling solutions or any of
        the Company’s other products or services as part of the charitable gift, however,
        the university did not have a requirement to order or pay for the services unless
        it first received private donor funding for the project. As a result, the Company
        does not classify the fees related to this project as revenue but instead classifies the
        amounts as deemed capital contributions from the Company’s Chairman and CEO.

(Emphasis added.)

        124.   Regarding the Company’s disclosure controls, the Q3 2016 10-Q further provided

that:

        Disclosure Controls and Procedures
        Under the supervision and with the participation of our management, including the
        Chief Executive Officer and Chief Financial Officer, we conducted an evaluation
        of the effectiveness of our disclosure controls and procedures (as such term is
        defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) as of the end of
        the period covered by this report. Our disclosure controls and procedures are
        designed to ensure that information required to be disclosed in the reports we file
        or submit under the Exchange Act is recorded, processed, summarized and reported
        within the time periods specified in the SEC's rules and forms and that such
        information is accumulated and communicated to management, including the Chief
        Executive Officer and Chief Financial Officer, to allow timely decisions regarding
        required disclosure. Management recognizes that any controls and procedures, no
        matter how well designed and operated, can provide only reasonable assurance of
        achieving their objectives and management necessarily applies its judgment in
        evaluating the cost-benefit relationship of possible controls and procedures. Based
        on such evaluation, our Chief Executive Officer and Chief Financial Officer
        have concluded that, as of such date, our disclosure controls and procedures were
        effective at the reasonable assurance level.

(Emphasis added.)

        125.   Attached to the Q3 2016 10-Q was a SOX certification signed by Defendant Soon-

Shiong attesting to its accuracy.




                                                  44
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 47 of 93 PageID #: 331




       126.    The statements in the Q3 2016 10-Q were materially false and misleading, and they

failed to disclose material facts necessary to make the statements made not false and misleading.

Specifically, Soon-Shiong improperly failed to disclose that: (1) the MOU was executed prior to

the Donation Agreement, and it required that the University offer a business associated with

Defendant Soon-Shiong the opportunity to perform all of the research services for the Heritage 1K

Project; (2) non-profit entities owned by Defendant Soon-Shiong had provided all of the funding

for the “sequencing and related bioinformatics costs associated with the project;” (3) the Donation

Agreement contained precise eligibility requirements and a short deadline for the services to be

performed; (4) the University of Utah had not independently selected NantHealth to perform the

research services based on its evaluation of NantHealth’s capabilities; (5) the Company had failed

to maintain effective disclosure controls and procedures; and (6) as a result of the foregoing,

statements about the Company’s business, operations and prospects were materially false and

misleading and lacked a reasonable basis at all relevant times.

       The Truth Gradually Emerges as Defendant Soon-Shiong Continues to Mislead
       Shareholders

       127.    During the Relevant Period, the truth regarding NantHealth, its relationship with

the University of Utah, and demand for GPS Cancer slowly emerged through a series of partial

disclosures in media and analyst reports during 2017. The Company, however, continued to repeat

the same false and misleading disclosures concealing the true nature of its arrangement with the

University.

       March 6, 2017 STAT Article

       128.    Early on Monday, March 6, 2017, STAT published an article titled “How the

world’s richest doctor gave away millions – then steered the cash back to his company.” The article

reported that of the $12 million donation made to the University of Utah, by non-profits controlled



                                                45
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 48 of 93 PageID #: 332




by Defendant Soon-Shiong “$10 million . . . would be sent right back to one of his companies.

And the contract for his gift was worded in a way that left the University of Utah with no other

choice.”

        129.    The March 6, 2017 STAT article opined that the deal with the University of Utah:

        made it possible for [NantHealth] to inflate, by more than 50 percent, the number
        of test orders it reported to investors late last year while updating them on interest
        in . . . GPS Cancer. [Defendant] Soon-Shiong’s team counted genetic sequencing
        ordered by the University of Utah in those order numbers — even though the work
        for the university did not have anything to do with diagnosing or recommending
        treatments for cancer patients.

(Emphasis added.)

        130.    With regard to the legality of the Soon-Shiong/University Agreements, the STAT

article noted that:

        Four tax experts who reviewed the contracts at STAT’s request all agreed that the
        Utah deal was suspicious. Two said it appeared to violate federal tax rules
        governing certain charitable donations, amounting to indirect self-dealing by
        [Defendant] Soon-Shiong and his foundations.

        “They’re laundering the funds through the University of Utah,” said Marc Owens,
        a tax lawyer with Loeb & Loeb . . . who said the contracts appeared to violate
        federal rules.

        131.    Marc Owens, a tax lawyer, was further quoted as stating, “I think that this

transaction was deliberately structured to attempt to disguise self-dealing.”

        132.    The article also reported that a University of Utah spokesman and the geneticist

leading the Heritage 1K Project had stated that the services procured from the Company were not

related to GPS Cancer, and were instead straightforward genetic testing. The leading geneticist on

the Heritage 1K Project “said she could not understand why NantHealth would count the work as

orders for GPS Cancer.”




                                                 46
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 49 of 93 PageID #: 333




       March 7, 2017 Conference Call

       133.    The Company held a conference call with analysts and investors on March 7, 2017.

During that call, a Company representative stated with regard to GPS Cancer orders in the quarter

ended September 30, 2016: “So let’s talk about GPS [Cancer] by the numbers. These are Q3

numbers. End of Q3, there’s about 170 ordering physicians. There were 524 tests in the quarter.”

       134.    The statements in the March 7, 2017 conference call were materially false and

misleading, and they failed to disclose material facts necessary to make the statements made not

false and misleading. Specifically, Soon-Shiong improperly failed to disclose that: (1) the MOU

was executed prior to the Donation Agreement, and it required that the University offer a business

associated with Defendant Soon-Shiong the opportunity to perform all of the research services for

the Heritage 1K Project; (2) non-profit entities owned by Defendant Soon-Shiong had provided all

of the funding for the “sequencing and related bioinformatics costs associated with the project;”

(3) the Donation Agreement contained precise eligibility requirements and a short deadline for the

services to be performed; (4) the University of Utah had not independently selected NantHealth to

perform the research services based on its evaluation of NantHealth’s capabilities; (5) the

Company had overstated the number of GPS Cancer orders received in the quarter ended

September 30, 2016, thereby exaggerating the demand for GPS Cancer in the marketplace; (6) the

Company had failed to maintain effective disclosure controls and procedures; and (7) as a result

of the foregoing, statements about the Company’s business, operations and prospects were

materially false and misleading and lacked a reasonable basis at all relevant times.

       March 7, 2017 Los Angeles Times Article and March 8, 2017 BioSpace Article




                                                47
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 50 of 93 PageID #: 334




         135.   After markets closed on March 7, 2017, Los Angeles Times published an article

discussing the March 6, 2017 STAT article and the allegations therein.8 While the Los Angeles

Times article quoted Defendant Soon-Shiong as describing the allegations in the STAT article as

“maliciously false,” he did not deny that the University of Utah had not ordered any GPS Cancer

tests, instead defending the inclusion of those tests in the GPS Cancer orders on the basis “that the

gene sequencing work for the university was done on the same machines that perform the cancer

test.”

         136.   The Los Angeles Times article reported that “[t]he university said it had tried to

look for another provider to perform the genomic sequencing but chose NantHealth because it was

the only company that met the contract’s detailed requirements.”

         137.   On March 8, 2017, BioSpace published an article reiterating Defendant Soon-

Shiong’s acknowledgment on the prior day that although the contract did not specifically require

the University to select the Company for its services, it was the only company that met the

contract’s detailed requirements.

         2016 10-K

         138.   On March 31, 2017, the Company filed its 2016 10-K, which was signed by Soon-

Shiong.




8
        At the time, Defendant Soon-Shiong was the second largest shareholder and vice chairman
of Tronc, Inc., which owned Los Angeles Times, as of February 28, 2017, according to Tronc,
Inc.’s Schedule 14A filed with the SEC on March 9, 2017. In 2018, Tronc, Inc. was sold to Nant
Capital, LLC, a private investment vehicle of Defendant Soon-Shiong, for approximately $500
million. Later that year, Tronc, Inc. changed its name to its forerunner, Tribune Publishing
Company. In late 2019, Alden Global Capital acquired approximately a 32% stake in shares of
Triune Publishing Company. According to Tribune Publishing Company’s most recent Schedule
14A filed with the SEC on April 7, 2020, Defendant Soon-Shiong beneficially owns approximately
24% of the outstanding common stock of Tribune Publishing Company.


                                                 48
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 51 of 93 PageID #: 335




          139.   Regarding the Company’s relationship with the University of Utah, the 2016 10-K

stated:

          GPS in Rare Diseases and Chronic Illnesses

          Although we are deploying GPS initially for cancer, we believe this solution has
          potential application in identifying molecular profiles and germline mutations in
          rare diseases and chronic illnesses. Our molecular profile solutions are being used
          by a large academic research institution to examine the genomic familial drivers of
          cardiac disease and to perform additional research in ALS, obesity, suicide and
          diabetes, among other diseases.

          For example, in July 2016, NantHealth announced a partnership with the University
          of Utah to analyze the entire genomic profiles of at least 1,000 individuals who
          have a history of rare and life-threatening diseases and conditions in their respective
          families. The landmark project is focusing on researching the genetic causes of 25
          conditions, including, breast, colon, ovarian, and prostate cancers, amyotrophic
          lateral sclerosis (ALS), chronic lymphocytic leukemia, autism, preterm birth,
          epilepsy, and other hereditary conditions.

          140.   Regarding the Company’s disclosure controls, the 2016 10-K further provided that:

          Evaluation of Disclosure Controls and Procedures
          Under the supervision and with the participation of our management, including our
          Chief Executive Officer and Chief Financial Officer, we conducted an evaluation
          of the effectiveness of our disclosure controls and procedures (as such term is
          defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) as of the end of
          the period covered by this report. Based on this evaluation, our Chief Executive
          Officer and Chief Financial Officer concluded that our disclosure controls and
          procedures were effective as of such date. Our disclosure controls and procedures
          are designed to ensure that information required to be disclosed in the reports we
          file or submit under the Exchange Act is recorded, processed, summarized and
          reported within the time periods specified in the SEC's rules and forms and that
          such information is accumulated and communicated to management, including the
          Chief Executive Officer and Chief Financial Officer, to allow timely decisions
          regarding required disclosure.

          Our disclosure controls and procedures are designed to provide reasonable
          assurance of achieving their objectives of ensuring that information we are required
          to disclose in the reports we file or submit under the Exchange Act is accumulated
          and communicated to our management, including our Chief Executive Officer and
          Chief Financial Officer, as appropriate to allow timely decisions regarding required
          disclosures, and is recorded, processed, summarized and reported, within the time
          periods specified in the SEC’s rules and forms. There is no assurance that our
          disclosure controls and procedures will operate effectively under all circumstances.



                                                    49
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 52 of 93 PageID #: 336




(Emphasis added.)

        141.    Attached to the 2016 10-K was a SOX certification signed by Defendant Soon-

Shiong attesting to its accuracy.

        142.    The statements in the 2016 10-K were materially false and misleading, and they

failed to disclose material facts necessary to make the statements made not false and misleading.

Specifically, Soon-Shiong improperly failed to disclose that: (1) the MOU was executed prior to

the Donation Agreement, and it required that the University offer a business associated with

Defendant Soon-Shiong the opportunity to perform all of the research services for the Heritage 1K

Project; (2) non-profit entities owned by Defendant Soon-Shiong had provided all of the funding

for the “sequencing and related bioinformatics costs associated with the project;” (3) the Donation

Agreement contained precise eligibility requirements and a short deadline for the services to be

performed; (4) the University of Utah had not independently selected NantHealth to perform the

research services based on its evaluation of NantHealth’s capabilities; (5) the Company had not

performed any GPS Cancer tests for the University of Utah, and there was not as much demand

for GPS Cancer as represented; (6) the Company had failed to maintain effective disclosure

controls and procedures; and (7) as a result of the foregoing, statements about the Company’s

business, operations and prospects were materially false and misleading and lacked a reasonable

basis at all relevant times.

        Early April 2017 Media Reports

        143.    Politico published an investigative report on April 9, 2017, titled “How

Washington’s favorite cancer fighter helps himself.” The Politico report revealed a pattern of self-

dealing by Defendant Soon-Shiong disguised as philanthropic activity. According to the report,

“[a] POLITICO investigation found that the majority of [the Chan Soon-Shiong NantHealth



                                                50
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 53 of 93 PageID #: 337




foundation’s] expenditures flow to businesses and not-for-profits controlled by [Defendant] Soon-

Shiong himself, and the majority of its grants have gone to entities that have business deals with

his for-profit firms.”

        144.    On April 13, 2017, L.A. Weekly published an article titled “Patrick Soon-Shiong Is

No Longer the Richest Person in L.A., -- and That’s Not the Worst of It.” The article detailed the

above-described allegations against the Company and Defendant Soon-Shiong. The L.A. Weekly

article reported that “[a] spokesman for [Defendant] Soon-Shiong [told] L.A. Weekly: ‘The Politico

article has numerous inaccuracies and misleading statements.’ When asked for an example, the

spokesman said, ‘We’re not gonna go point by point on this.’”

        145.    The following day, Good Friday, while the market was closed, STAT published an

article titled “‘It will help us with our product’: Emails show how a billionaire’s philanthropy

boosted his business.” The article averred that STAT had obtained “more than a dozen” NantHealth

documents, including “emails and documents [that] make clear that executives at NantHealth and

officials at the university viewed the deal through a transactional lens, intended, at least in part, to

boost [Defendant] Soon-Shiong’s commercial interests.”

        146.    Specifically, with regard to the MOU, the article stated that “[a] university

memorandum from September 2014, days before the donation was made official, stipulates that

the genetic analysis to be paid for by [Defendant] Soon-Shiong’s gift would be done by

[Defendant] Soon-Shiong’s team.”

        147.    Before markets opened on April 24, 2017, Bloomberg published an article that

revealed that the success of GPS Cancer was limited and suggested that the Company’s financial

metrics were not telling the full story.




                                                  51
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 54 of 93 PageID #: 338




        148.    Regarding payment for GPS Cancer tests, the Bloomberg article stated, in relevant

part:

        “They seem to distribute an extraordinary number of tests that aren’t paid for,” said
        Paul Knight, an analyst at Janney Montgomery Scott who covers the diagnostic
        industry. Giving away tests to doctors to get the word out and generate demand is
        common among genomics startups but NantHealth’s numbers are “unusual” and
        show that the test is “a long way from being commercially viable.”

        149.    With regard to the Company’s financial reporting, the Bloomberg article stated:

“NantHealth reported $100.4 million in 2016 revenue but didn’t break out how much came from

the diagnostic tests. The company also sells various software services to payers and hospitals.”

        150.    Regarding NantHealth’s customer base, Bloomberg reported that the while the

Company had reported that it had signed eight employers and insurers to use the tests, those entities

“aren’t rushing to place orders.” Further, of those eight entities, Bloomberg reported that two were

“double counted”—employers and insurers who had signed a single contract were counted as two

separate entities.

        2017 Proxy Statement

        151.    On April 24, 2017, the Company filed the 2017 Proxy Statement with the SEC.

Defendant Soon-Shiong, and non-parties Blaszyk, Burnett, Calhoun, and Sitrick solicited

shareholder votes in advance of the Company’s annual meeting to be held June 13, 2017. In the

proxy statement, these six directors solicited shareholder votes in favor of two management

proposals including a proposal to elect Soon-Shiong, Sitrick, Calhoun, Burnett, and Blaszyk to

new terms as directors.

        152.    Although Soon-Shiong owned 57.9% of the Company’s outstanding stock, a signed

statement by Soon-Shiong on the first page assured shareholders that “[y]our vote is important,”

and a statement signed by the “Board of Directors,” stated: “It is important that your shares be




                                                 52
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 55 of 93 PageID #: 339




represented at the 2017 annual meeting, regardless of the number of shares that you hold. You are,

therefore, urged to vote as promptly as possible to ensure your vote is recorded.”

       153.    The Proxy Statement contained a section titled, “Certain Relationships And Related

Party Transactions,” that purported to disclose:

       [A] summary of transactions since January 1, 2016 to which we have been a party in which
       the amount involved exceeded $120,000 and in which any of our executive officers,
       directors, promoters or beneficial holders of more than 5% of our capital stock had or will
       have a direct or indirect material interest, other than compensation arrangements which are
       described under the section of this proxy statement titled “Executive Compensation.”

       154.    The “Certain Relationships And Related Party Transactions,” section stated:

       In connection with our IPO, we adopted a written Related Party Transactions Policy
       that sets forth our policies and procedures regarding the identification, review,
       consideration, approval and oversight of “related person transactions.”

       For purposes of our policy only, a “related party transaction” is a past, present or
       future transaction, arrangement or relationship (or any series of similar transactions,
       arrangements or relationships) in which we and any “related person” are
       participants, the amount involved exceeds $120,000 and a related person has a
       direct or indirect material interest. Various transactions are not covered by this
       policy, including transactions involving compensation for services provided to us
       as an employee, director, consultant or similar capacity by a related person, equity
       and debt financing transactions with a related person that are approved by our audit
       committee, and other transactions not otherwise required to be disclosed under Item
       404 of Regulation S-K. A “related person,” as determined since the beginning of
       our last fiscal year, is any executive officer, director or nominee to become director,
       a holder of more than 5% of our common stock, including any immediate family
       members of such persons. Any related person transaction may only be
       consummated if approved by our audit committee in accordance with the policy
       guidelines set forth below.

       Under the policy, where a transaction has been identified as a related person
       transaction, management must present information regarding the proposed related
       party transaction to our audit committee for review and approval during its first
       regularly scheduled committee meeting. In considering related person transactions,
       our audit committee takes into account the relevant available facts and
       circumstances including, but not limited to whether the terms of such transaction
       are no less favorable than terms generally available to an unaffiliated third-party
       under the same or similar circumstances and the extent of the related person’s
       interest in the transaction. In the event a director has an interest in the proposed




                                                   53
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 56 of 93 PageID #: 340




       transaction, the director must recuse himself or herself from the deliberations and
       approval process.

       155.    The “Certain Relationships And Related Party Transactions,” section detailed

numerous related party transactions with entities controlled by Soon-Shiong, including the

Company’s investment in NantOmics in 2015, the Amended Reseller Agreement with NantOmics

originally entered in 2015, agreements with NantWorks and its affiliates dating back to 2012, an

agreement with Allscripts Healthcare, LLC entered in 2015. For each transaction, the Proxy

Statement set forth details regarding it and why it was a related party transaction.

       156.




       157.    Compounding this omission, elsewhere in the proxy statement, under the heading

“Equity Contributions,” Soon-Shiong caused the 2017 Proxy Statement to repeat the same

misleading disclosures the Company had issued in its Registration Statement and Forms 10-Q:

       In January 2015, we entered into an agreement to provide certain research related
       sequencing services to a research institution. The agreement provides that the
       institution pay us $10.0 million in exchange for providing sequencing services.
       Certain public and private charitable 501(c)(3) non-profit organizations provided
       partial funding for the sequencing and related bioinformatics costs associated with
       the project. Our Chairman and CEO serves as the CEO and a member of the board
       of directors of each of the non-profit organizations, and by virtue of these positions,
       he may have influence or control over these organizations. The institution was not
       contractually or otherwise required to use our molecular profiling solutions or any
       of our other products or services as part of the charitable gift; however, the
       institution did not have a requirement to order or pay for the services unless it first
       received private donor funding for the project. As a result, we did not classify the
       fees related to this project as revenue but instead classified the amounts as deemed
       capital contributions from our Chairman and CEO.




                                                 54
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 57 of 93 PageID #: 341




       158.    The 2017 Proxy Statement also failed to disclose that: (1) the MOU was executed

prior to the Donation Agreement, and it required that the University offer a business associated

with Defendant Soon-Shiong the opportunity to perform all of the research services for the

Heritage 1K Project; (2) non-profit entities owned by Defendant Soon-Shiong had provided all of

the funding for the “sequencing and related bioinformatics costs associated with the project;” (3)

the Donation Agreement contained precise eligibility requirements and a short deadline for the

services to be performed; (4) the University of Utah had not independently selected NantHealth to

perform the research services based on its evaluation of NantHealth’s capabilities; (5) the

Company had not performed any GPS Cancer tests for the University of Utah, and there was not

as much demand for GPS Cancer as represented; (6) the Company had failed to maintain effective

disclosure controls and procedures; and (7) as a result of the foregoing, statements about the

Company’s business, operations and prospects were materially false and misleading and lacked a

reasonable basis at all relevant times.

       159.    As a result of the material misstatements and omissions contained in the 2017 Proxy

Statement, Company shareholders re-elected Defendant Soon-Shiong, and non-parties Blaszyk,

Calhoun, Sitrick, and Burnett as directors. The misleading statements in the 2017 Proxy Statement

were a fundamental link in Soon-Shiong’s continued breaches of fiduciary duties, and caused

NantHealth’s shareholders to forego remedies available to them under Delaware law, such as suing

to halt the vote, that they would have pursued had the truth been disclosed.

       Late April 2017 Disclosures

       160.    According to a report by The Salt Lake Tribune published on April 26, 2017, the

Speaker of the Utah State House of Representatives had stated the day prior that “lawmakers …




                                                55
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 58 of 93 PageID #: 342




had reason to look into” the University due to its inappropriate purchase of services from

NantHealth.

       161.    The Deseret News published an article on April 27, 2017 that quoted a

spokesperson from the University of Utah who “confirmed that NantHealth was the only

organization that met the ‘specific requirements’ stipulated in” the Donation Agreement. The

Company’s spokesperson admitted that “NantHealh facilities were the only facilities that could

really meet the specifications … within the turnaround time that they required for the project.”

       162.    On April 28, 2017, The Cancer Letter reported that the University of Utah had

concluded “NantHealth was the only facility capable of meeting the state of the art standards and

specification required under the gift agreement.” It further reported that the University of Utah had

stated “[n]o future collaborations with NantHealth are planned.”

       163.    The Cancer Letter article quoted Hakon Hakonarson9 as stating, with regard to the

Donation Agreement and Heritage Service Agreement:

       It is noteworthy that the sequencing metrics [Defendant Soon-Shiong’s] company
       (NantHealth) is providing are conveniently exactly the same as the stipulations for
       the required metrics from the facility chosen for the project; so while there is no
       direct stipulation [in the Donation Agreement] that NantHealth be the sole provider,
       the stipulation makes it essentially impossible for the University of Utah to do this
       through a different partner.

(Emphasis added.)

       164.    The Cancer Letter article also quoted Paul Wolpe10 as stating:

       A grant given to a university for a research project should not use its funds to
       subcontract with a private company which has a key owner or official affiliated


9
       Hakonarson is director of the Center for Applied Genomics at the Children’s Hospital of
Pennsylvania and an associate professor of pediatrics at the University of Pennsylvania School of
Medicine.
10
       Paul Wolpe is the director of the Emory Center for Ethics, the Asa Griggs Candler
Professor of Bioethics, and the Raymond F. Schinazi Distinguished Research Chair in Jewish
Bioethics.


                                                 56
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 59 of 93 PageID #: 343




       with the fund. It is clearly a conflict of interest . . . If the grant requires the use of
       that company, it is an even more egregious conflict of interest. It is simply
       inappropriate to have a funder also be a key owner or otherwise significantly
       affiliated with a private company paid by those funds. It is, in fact, a kind of “money
       laundering”—using a university as a conduit to funnel foundation money through
       a university to a company affiliated with the foundation, formally or through a
       common owner or a key investor or executive . . . For a company to profit from
       such a foundation should never be permitted.

(Emphasis added.)

       165.    On Friday, April 28, 2017, after trading hours, The Salt Lake Tribune published an

article titled “U. Health Care CEO Vivian Lee resigns after cancer institute controversy.” The

article reported that the CEO of the University of Utah Health Care System had resigned. It further

noted that Jon Huntsman Sr., benefactor of the Huntsman Cancer Institute at the University of

Utah, believed that the resignation was “related to her dealings with [Defendant] Soon-Shiong.”

       Q1 2017 10-Q

       166.    On May 12, 2017, the Company filed its quarterly report on Form 10-Q for the

fiscal quarter ended March 31, 2017 with the SEC (the “Q1 2017 10-Q”). Defendant Soon-Shiong

signed the Q1 2017 10-Q.

       167.    The Q1 2017 10-Q made similar statements regarding NantHealth’s relationship

with the University of Utah as those in the Forms 10-Q excerpted above, which misrepresented

that the funding provided by Soon-Shiong’s charities was “partial” and that the University was not

required to use the Company’s services:

       In January 2015, the Company entered into an agreement to provide certain
       research related sequencing services to a research institution. The agreement
       provides that the institution pay the Company $10,000 in exchange for the
       Company providing sequencing services. Certain public and private charitable
       501(c)(3) non-profit organizations provided partial funding for the sequencing
       and related bioinformatics costs associated with the project. The Company’s
       Chairman and CEO serves as the CEO and a member of the board of directors of
       each of the non-profit organizations and by virtue of these positions he may have
       influence or control over these organizations. The institution was not contractually



                                                  57
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 60 of 93 PageID #: 344




       or otherwise required to use the Company’s molecular profiling solutions or any
       of the Company’s other products or services as part of the charitable gift,
       however, the institution did not have a requirement to order or pay for the services
       unless it first received private donor funding for the project. As a result, the
       Company does not classify the fees related to this project as revenue but instead
       classifies the amounts as deemed capital contributions from the Company's
       Chairman and CEO.

(Emphasis added.)

       168.       Attached to the Q1 2017 10-Q was a SOX certification signed by Defendants Soon-

Shiong attesting to its accuracy.

       169.       The statements in the Q1 2017 10-Q were materially false and misleading, and they

failed to disclose material facts necessary to make the statements made not false and misleading.

Specifically, Soon-Shiong improperly failed to disclose that: (1) the MOU required that the

University offer a business associated with Defendant Soon-Shiong the opportunity to perform all

of the research services for the Heritage 1K Project; (2) non-profit entities owned by Defendant

Soon-Shiong had provided all of the funding for the “sequencing and related bioinformatics costs

associated with the project;” (3) the Donation Agreement contained precise eligibility

requirements and a short deadline for the services to be performed; (4) the University of Utah had

not independently selected NantHealth to perform the research services based on its evaluation of

NantHealth’s capabilities; (5) the Company had failed to maintain effective disclosure controls

and procedures; and (6) as a result of the foregoing, statements about the Company’s business,

operations and prospects were materially false and misleading and lacked a reasonable basis at all

relevant times.




                                                 58
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 61 of 93 PageID #: 345




       Q2 2017 10-Q

       170.    On August 11, 2017, the Company filed its quarterly report on Form 10-Q for the

fiscal quarter ended June 30, 2017 with the SEC (the “Q2 2017 10-Q”). Defendant Soon-Shiong

signed the Q2 2017 10-Q.

       171.    The Q2 2017 10-Q made similar statements regarding NantHealth’s relationship

with the University of Utah as those in the Forms 10-Q excerpted above, which misrepresented

that the funding provided by Soon-Shiong’s charities was “partial” and that the University was not

required to use the Company’s services:

       In January 2015, the Company entered into an agreement to provide certain
       research related sequencing services to a research institution. The agreement
       provides that the institution pay the Company $10,000 in exchange for the
       Company providing sequencing services. Certain public and private charitable
       501(c)(3) non-profit organizations provided partial funding for the sequencing
       and related bioinformatics costs associated with the project. The Company’s
       Chairman and CEO serves as the CEO and a member of the board of directors of
       each of the non-profit organizations and by virtue of these positions he may have
       influence or control over these organizations. The institution was not contractually
       or otherwise required to use the Company’s molecular profiling solutions or any
       of the Company’s other products or services as part of the charitable gift,
       however, the institution did not have a requirement to order or pay for the services
       unless it first received private donor funding for the project. As a result, the
       Company does not classify the fees related to this project as revenue but instead
       classifies the amounts as deemed capital contributions from the Company's
       Chairman and CEO.

(Emphasis added.)

       172.    Attached to the Q2 2017 10-Q was a SOX certification signed by Defendant Soon-

Shiong attesting to its accuracy.

       173.    The statements in the Q2 2017 10-Q were materially false and misleading, and they

failed to disclose material facts necessary to make the statements made not false and misleading.

Specifically, Soon-Shiong improperly failed to disclose that: (1) the MOU required that the

University offer a business associated with Defendant Soon-Shiong the opportunity to perform all



                                               59
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 62 of 93 PageID #: 346




of the research services for the Heritage 1K Project; (2) non-profit entities owned by Defendant

Soon-Shiong had provided all of the funding for the “sequencing and related bioinformatics costs

associated with the project;” (3) the Donation Agreement contained precise eligibility

requirements and a short deadline for the services to be performed; (4) the University of Utah had

not independently selected NantHealth to perform the research services based on its evaluation of

NantHealth’s capabilities; (5) the Company had failed to maintain effective disclosure controls

and procedures; and (6) as a result of the foregoing, statements about the Company’s business,

operations and prospects were materially false and misleading and lacked a reasonable basis at all

relevant times.

       Q3 2017 10-Q

       174.       On November 14, 2017, the Company filed its quarterly report on Form 10-Q for

the fiscal quarter ended September 30, 2017 with the SEC (the “Q3 2017 10-Q”). Defendant Soon-

Shiong signed the Q3 2017 10-Q.

       175.       The Q3 2017 10-Q made the same statements regarding NantHealth’s relationship

with the University of Utah as those in the Forms 10-Q excerpted above, which misrepresented

that the funding provided by Soon-Shiong’s charities was “partial” and that the University was not

required to use the Company’s services:

       In January 2015, the Company entered into an agreement to provide certain
       research related sequencing services to a research institution. The agreement
       provides that the institution pay the Company $10,000 in exchange for the
       Company providing sequencing services. Certain public and private charitable
       501(c)(3) non-profit organizations provided partial funding for the sequencing
       and related bioinformatics costs associated with the project. The Company’s
       Chairman and CEO serves as the CEO and a member of the board of directors of
       each of the non-profit organizations and by virtue of these positions he may have
       influence or control over these organizations. The institution was not contractually
       or otherwise required to use the Company’s molecular profiling solutions or any
       of the Company’s other products or services as part of the charitable gift,
       however, the institution did not have a requirement to order or pay for the services



                                                60
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 63 of 93 PageID #: 347




       unless it first received private donor funding for the project. As a result, the
       Company does not classify the fees related to this project as revenue but instead
       classifies the amounts as deemed capital contributions from the Company's
       Chairman and CEO.

(Emphasis added.)

       176.       Attached to the Q3 2017 10-Q were SOX certifications signed by Defendants Soon-

Shiong attesting to its accuracy.

       177.       The statements in the Q3 2017 10-Q were materially false and misleading, and they

failed to disclose material facts necessary to make the statements made not false and misleading.

Specifically, Soon-Shiong improperly failed to disclose that: (1) the MOU required that the

University offer a business associated with Defendant Soon-Shiong the opportunity to perform all

of the research services for the Heritage 1K Project; (2) non-profit entities owned by Defendant

Soon-Shiong had provided all of the funding for the “sequencing and related bioinformatics costs

associated with the project;” (3) the Donation Agreement contained precise eligibility

requirements and a short deadline for the services to be performed; (4) the University of Utah had

not independently selected NantHealth to perform the research services based on its evaluation of

NantHealth’s capabilities; (5) the Company had failed to maintain effective disclosure controls

and procedures; and (6) as a result of the foregoing, statements about the Company’s business,

operations and prospects were materially false and misleading and lacked a reasonable basis at all

relevant times.

       The Utah Legislative Auditor General’s Report

       178.       In November 2017, the Office of the Legislative Auditor General of the state of

Utah issued a report concluding that the University of Utah improperly bypassed procurement

rules in awarding NantHealth the contract for the Heritage 1K Project. The Audit Subcommittee

of the Legislative Management Committee determined that the University severely overpaid for



                                                 61
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 64 of 93 PageID #: 348




NantHealth’s services when compared to fair market value. Although the audit concluded that the

use of NantHealth’s services was not an express condition of the Company’s donation, the audit

revealed that the University itself believed that employing NantHealth’s services was required

under the Soon-Shiong/University Agreements.

       2017 10-K

       179.    On March 16, 2018, the Company filed its annual report on Form 10-K for the fiscal

year ended December 31, 2017 (the “2017 10-K”). Defendant Soon-Shiong signed the 2017 10-

K.

       180.    The 2017 10-K made the same statements regarding NantHealth’s relationship with

the University of Utah as those in the Forms 10-Q excerpted above, which misrepresented that the

funding provided by Soon-Shiong’s charities was “partial” and that the University was not required

to use the Company’s services:

       In January 2015, the Company entered into an agreement to provide certain
       research related sequencing services to a research institution. The agreement
       provides that the institution pay the Company $10,000 in exchange for the
       Company providing sequencing services. Certain public and private charitable
       501(c)(3) non-profit organizations provided partial funding for the sequencing
       and related bioinformatics costs associated with the project. The Company’s
       Chairman and CEO serves as the CEO and a member of the board of directors of
       each of the non-profit organizations and by virtue of these positions he may have
       influence or control over these organizations. The institution was not contractually
       or otherwise required to use the Company’s molecular profiling solutions or any
       of the Company’s other products or services as part of the charitable gift,
       however, the institution did not have a requirement to order or pay for the services
       unless it first received private donor funding for the project. As a result, the
       Company does not classify the fees related to this project as revenue but instead
       classifies the amounts as deemed capital contributions from the Company's
       Chairman and CEO.

(Emphasis added.)

       181.    Attached to the 2017 10-K was a SOX certification signed by Defendant Soon-

Shiong attesting to its accuracy.



                                               62
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 65 of 93 PageID #: 349




       182.       The statements in the 2017 10-K were materially false and misleading, and they

failed to disclose material facts necessary to make the statements made not false and misleading.

Specifically, Soon-Shiong improperly failed to disclose that: (1) the MOU required that the

University offer a business associated with Defendant Soon-Shiong the opportunity to perform all

of the research services for the Heritage 1K Project; (2) non-profit entities owned by Defendant

Soon-Shiong had provided all of the funding for the “sequencing and related bioinformatics costs

associated with the project;” (3) the Donation Agreement contained precise eligibility

requirements and a short deadline for the services to be performed; (4) the University of Utah had

not independently selected NantHealth to perform the research services based on its evaluation of

NantHealth’s capabilities; (5) the Company had failed to maintain effective disclosure controls

and procedures; and (6) as a result of the foregoing, statements about the Company’s business,

operations and prospects were materially false and misleading and lacked a reasonable basis at all

relevant times.

       2018 Proxy Statement

       183.       On April 30, 2018, Soon-Shiong continued to mislead investors by causing the

Company to file its 2018 Proxy Statement with the SEC, which contained false and misleading

statements and omissions related to NantHealth’s transaction with the University. Specifically,

although the 2018 Proxy Statement contained a section titled “Certain Relationships and Related

Party Transactions,” which purported to describe material related party transactions. Similarly to

the 2017 Proxy Statement, the 2018 Proxy Statement failed to disclose or discuss the Soon-

Shiong/University Agreements or, as a result of those agreements, the University as a related party.

       184.       Although Soon-Shiong owned 64.6% of the Company’s outstanding stock, a signed

statement by Soon-Shiong on the first page assured shareholders that “[y]our vote is important,”




                                                63
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 66 of 93 PageID #: 350




and a statement signed by the “Board of Directors,” stated: “It is important that your shares be

represented at the 2018 annual meeting, regardless of the number of shares that you hold. You are,

therefore, urged to vote as promptly as possible to ensure your vote is recorded.” The Proxy

Statement elsewhere repeated that, “Your vote is very important.”

       185.    The Proxy Statement contained a section titled, “Certain Relationships And Related

Party Transactions,” that purported to disclose:

       [A] summary of transactions since January 1, 2017 to which we have been a party in which
       the amount involved exceeded $120,000 and in which any of our executive officers,
       directors, promoters or beneficial holders of more than 5% of our capital stock had or will
       have a direct or indirect material interest, other than compensation arrangements which are
       described under the section of this proxy statement titled “Executive Compensation.”

       186.    The “Certain Relationships And Related Party Transactions,” section stated:

       In connection with our IPO, we adopted a written Related Party Transactions Policy
       that sets forth our policies and procedures regarding the identification, review,
       consideration, approval and oversight of “related person transactions.”

       For purposes of our policy only, a “related party transaction” is a past, present or
       future transaction, arrangement or relationship (or any series of similar transactions,
       arrangements or relationships) in which we and any “related person” are
       participants, the amount involved exceeds $120,000 and a related person has a
       direct or indirect material interest. Various transactions are not covered by this
       policy, including transactions involving compensation for services provided to us
       as an employee, director, consultant or similar capacity by a related person, equity
       and debt financing transactions with a related person that are approved by our audit
       committee, and other transactions not otherwise required to be disclosed under Item
       404 of Regulation S-K. A “related person,” as determined since the beginning of
       our last fiscal year, is any executive officer, director or nominee to become director,
       a holder of more than 5% of our common stock, including any immediate family
       members of such persons. Any related person transaction may only be
       consummated if approved by our audit committee in accordance with the policy
       guidelines set forth below.

       Under the policy, where a transaction has been identified as a related person
       transaction, management must present information regarding the proposed related
       party transaction to our audit committee for review and approval during its first
       regularly scheduled committee meeting. In considering related person transactions,
       our audit committee takes into account the relevant available facts and
       circumstances including, but not limited to whether the terms of such transaction



                                                   64
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 67 of 93 PageID #: 351




       are no less favorable than terms generally available to an unaffiliated third-party
       under the same or similar circumstances and the extent of the related person’s
       interest in the transaction. In the event a director has an interest in the proposed
       transaction, the director must recuse himself or herself from the deliberations and
       approval process.

       187.    The “Certain Relationships And Related Party Transactions,” section detailed

numerous related party transactions with entities controlled by Soon-Shiong, including the

Company’s investment in NantOmics in 2015, the Amended Reseller Agreement with NantOmics

originally entered in 2015, agreements with NantWorks and its affiliates dating back to 2012, an

agreement with Allscripts Healthcare, LLC entered in 2015. For each transaction, the Proxy

Statement set forth details regarding it and why it was a related party transaction.

       188.




       189.    Compounding this omission, elsewhere in the proxy statement, under the heading

“Equity Contributions,” Soon-Shiong caused the Proxy Statement to repeat the same misleading

disclosures the Company had issued in its Registration Statement and Forms 10-Q:

       In January 2015, we entered into an agreement to provide certain research related
       sequencing services to a research institution. The agreement provides that the
       institution pay us $10.0 million in exchange for providing sequencing services.
       Certain public and private charitable 501(c)(3) non-profit organizations provided
       partial funding for the sequencing and related bioinformatics costs associated with
       the project. Our Chairman and CEO serves as the CEO and a member of the board
       of directors of each of the non-profit organizations, and by virtue of these positions,
       he may have influence or control over these organizations. The institution was not
       contractually or otherwise required to use our molecular profiling solutions or any
       of our other products or services as part of the charitable gift; however, the
       institution did not have a requirement to order or pay for the services unless it first
       received private donor funding for the project. As a result, we did not classify the
       fees related to this project as revenue but instead classified the amounts as deemed
       capital contributions from our Chairman and CEO.



                                                 65
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 68 of 93 PageID #: 352




       190.    The 2018 Proxy Statement solicited shareholder approval of the Amendment

Proposal, and, if approved, the total number of shares reserved for issuance would be 12.8 million

shares, which represented approximately 11.8% of the Company’s common stock outstanding as

of April 13, 2018.

       191.    The 2018 Proxy Statement also failed to disclose that: (1) the MOU was executed

prior to the Donation Agreement, and it required that the University offer a business associated

with Defendant Soon-Shiong the opportunity to perform all of the research services for the

Heritage 1K Project; (2) non-profit entities owned by Defendant Soon-Shiong had provided all of

the funding for the “sequencing and related bioinformatics costs associated with the project;” (3)

the Donation Agreement contained precise eligibility requirements and a short deadline for the

services to be performed; (4) the University of Utah had not independently selected NantHealth to

perform the research services based on its evaluation of NantHealth’s capabilities; (5) the

Company had not performed any GPS Cancer tests for the University of Utah, and there was not

as much demand for GPS Cancer as represented; (6) the Company had failed to maintain effective

disclosure controls and procedures; and (7) as a result of the foregoing, statements about the

Company’s business, operations and prospects were materially false and misleading and lacked a

reasonable basis at all relevant times.

       192.    As a result of the material misstatements and omissions contained in the 2018 Proxy

Statement, Company shareholders re-elected Defendant Soon-Shiong, and non-parties Blaszyk,

Calhoun, and Sitrick as directors and approved the Amendment Proposal. The misleading

statements in the 2018 Proxy Statement were a fundamental link in Soon-Shiong’s continued

breaches of fiduciary duties, and caused NantHealth’s shareholders to forego remedies available




                                               66
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 69 of 93 PageID #: 353




to them under Delaware law, such as suing to halt the vote, that they would have pursued had the

truth been disclosed.

       Q1 2018 10-Q

       193.    On May 10, 2018, the Company filed its quarterly report on Form 10-Q for the

fiscal quarter ended March 31, 2018 with the SEC (the “Q1 2018 10-Q”). Defendant Soon-Shiong

signed the Q1 2018 10-Q. The Q1 2018 10-Q did not affirmatively correct the repeated

misrepresentations of “partial” funding by Soon-Shiong’s charities and that the University was not

required to use NantHealth to perform services under the agreement. Nonetheless, for the first

time since the Company’s IPO, the Form 10-Q omitted the assertion of partial funding:

       In December 2016, the Company entered into an agreement to provide genomic
       and proteomic sequencing and related bioinformatics services to an institution
       related to cancer research. The agreement provides that the institution pay the
       Company a fixed per-test fee in exchange for the services to be provided by the
       Company. A private charitable 501(c)(3) non-profit organization controlled by the
       Company’s Chairman and CEO also made a charitable gift to the institution in
       December 2016. The gift does not contractually or otherwise require the institution
       to use the Company’s molecular profiling solutions or any of the Company’s other
       products or services… During July 2017, the agreement with the institution was
       canceled.

       194.    In early April 2019, Defendant Soon-Shiong was again embroiled in an alleged

scandal involving repayment to one of the companies he owns and controls. On April 3, 2019,

Sorrento Therapeutics Inc. (“Sorrento”) filed two lawsuits seeking a total of nearly $1.1 billion

against, among others, Defendant Soon-Shiong. The lawsuit alleged, among other things, that

Defendant Soon-Shiong redirected over $90 million of funds from a joint venture,

“Immunotherapy Nantibody,” Sorrento had with NantCell, Inc., a company owned and controlled

by Defendant Soon-Shiong, to NantPharma LLC, another company owned and controlled by

Defendant Soon-Shiong.




                                               67
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 70 of 93 PageID #: 354




                      THE FEDERAL SECURITIES CLASS ACTION

       195.   On March 27, 2018, Judge Hatter denied defendants motion to dismiss securities

fraud claims against defendant Soon-Shiong, holding, among other things:

       To satisfy Rule 9(b)'s heightened pleading requirement for a securities fraud claim,
       Plaintiffs must identify the who, what, when, where, and how of the misconduct
       alleged, as well as what was false or misleading about the allegedly fraudulent
       statement, and why it was false. See Salameh v. Tarsadia Hotel, 726 F.3d 1124,
       1133 (9th Cir. 2013). Here, the foundation of Plaintiffs’ § 10(b) and Rule 10b-5
       claim is built upon misrepresentations and omissions made by NantHealth and
       Soon-Shiong in various press releases, quarterly reports, and investor
       calls, namely, that Soon-Shiong’s nonprofits provided only partial funding to the
       University, the University was not contractually or otherwise obligated to use
       NantHealth, and there were 524 GPS Cancer tests ordered in the third quarter. The
       parties do not dispute that the content of these statements was material
       information. Further, Plaintiffs alleged that NantHealth and Soon-Shiong
       omitted material information regarding the nature of NantHealth’s relationship
       with the University. Once NantHealth chose to tout positive information regarding
       its relationship to the University, it was bound to do so in a manner that would not
       mislead investors; it had an obligation to disclose adverse information that cut
       against the positive information. See Schueneman, 840 F.3d at 706. Plaintiffs
       sufficiently alleged that NanthHealth failed to disclose that adverse information.

                                           ***

       Here, Soon-Shiong was, allegedly, intimately involved with the nonprofits, the
       MOU, the Agreements, and was the catalyst of the relationship between NantHealth
       and the University. Due to Soon-Shiong’s role in forming the relationship between
       the University and NantHealth, he knew, or had reason to know, of the potential
       constraints and incentives placed on the University to select NantHealth as its
       research provider. However, Soon-Shiong, allegedly, made statements contrary to
       the true nature of the relationship between the University and NantHealth, or at the
       very least, omitted material information regarding the true nature of the
       relationship. Additionally, Soon-Shiong, allegedly, knew that the University’s test
       orders were not GPS Cancer test orders, yet he still represented that the University’s
       orders were GPS Cancer tests so as to artificially inflate NantHealth’s quarterly
       numbers.

       Accordingly, assessing the allegations holistically, Plaintiffs have alleged sufficient
       facts to raise a strong inference that Soon-Shiong intentionally, knowingly, or with
       deliberate recklessness, misrepresented, or omitted material facts, regarding the
       relationship between the University and NantHealth, and NantHealth’s total orders
       of GPS Cancer. See Tellabs, 551 U.S. at 321. Thus, Plaintiffs § 10(b) and Rule 10b-
       5 claim satisfies the PSLRA. See Scheuneman, 840 F.3d at 704.



                                                 68
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 71 of 93 PageID #: 355




Deora v. NantHealth, Inc., 2018 WL 4743494, at *3 (C.D. Cal. Mar. 27, 2018) (emphasis

added).

          196.   Following denial of the motion to dismiss, on July 30, 2019, Judge Hatter granted

the Federal Securities Class Action plaintiffs’ motion for class certification. Federal Securities

Class Action, ECF No. 100.

          197.   On October 23, 2019, the parties filed notice of a settlement that would pay $16.5

million to the members of the class, or approximately $0.97 per damaged share. Judge Hatter

issued an order finally approving the settlement on September 10, 2020. Federal Securities Class

Action, ECF Nos. 107, 132).

                                THE CHANCERY COURT ACTION

          198.   On January 14, 2020, Chancellor Bouchard issued an order denying defendants’ the

motion to dismiss as to a claim of breaches of fiduciary duty against Soon-Shiong and holding that

demand was futile as to claims against Soon-Shiong. The order held as follows:

          The challenged disclosures fall into three categories, i.e., (i) misrepresentations that
          the Nonprofits' $12 million gift to the University of Utah did not obligate the
          University to obtain services from NantHealth when, in actuality, it did;
          (ii) misrepresentations that the Nonprofits provided only partial funding for the
          Heritage 1K project when, in actuality, they provided the entire funding; and (iii)
          statements portraying the commercial demand for GPS Cancer to be greater than it
          was.

                                               ***

          Defendants concede for purposes of this motion, as they credibly must, that Soon-
          Shiong is interested. The gravamen of the Amended Complaint is that Soon-Shiong
          caused the Nonprofits he controlled to make a donation to the University of Utah
          with the understanding—which was not disclosed—that the University would be
          required to turn around and pay those funds (less some “scientific and
          administrative support” costs) to NantHealth to use its GPS technology. As
          NantHealth's controlling stockholder, Soon-Shiong stood to benefit from this
          scheme to make it appear as if a prestigious institution independently had endorsed




                                                    69
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 72 of 93 PageID #: 356




     NantHealth's technology and that there was greater commercial demand for GPS
     Cancer than there actually was.

                                          ***

     As to Burnett, the Complaint alleges that he entered into an agreement with Soon-
     Shiong in November 2016 when joining the boards of two Soon-Shiong controlled
     entities—NantHealth and NantBioScience, Inc.—whereby Burnett was provided
     options to acquire common stock valued at $10 million on the date of grant, which
     would vest in 25% tranches over four years. When this action was filed, three
     tranches had not vested. Thus, a vote in favor of suing Soon-Shiong would put at
     risk Burnett's remaining $7.5 million worth of stock options in addition to the equity
     he would receive if NantBioScience were to go public. The Complaint further
     alleges that in February 2015, Soon-Shiong provided cancer treatment to Burnett's
     son free-of-charge, that Burnett was not listed as an independent director of the
     Company in a May 2016 public filing and that NantHealth's board determined that
     Burnett was not independent in March 2017—about one year before this action was
     filed.

     As to Sitrick, who also was not listed as an independent director of the Company
     in a May 2016 public filing, the Complaint alleges he has known Soon-Shiong for
     approximately twenty years and served on the boards of several of his entities.
     Sitrick is the founder, CEO and Chairman of Sitrick and Company, which has
     provided public relations services to at least one Soon-Shiong-controlled entity and
     to Soon-Shiong personally since 2002. Sitrick also serves as director of one of the
     Nonprofits and has served as a trustee of the St. John's Health Center Foundation
     with Soon-Shiong, which is the recipient of at least $100 million from that same
     Nonprofit affiliated with Soon-Shiong.54 In a book he published in January 2018,
     just a few months before this action was filed, Sitrick wrote about Soon-Shiong in
     exceptionally glowing terms that, combined with his lengthy personal and
     professional relationship with Soon-Shiong, cast further substantial doubt on his
     ability to be impartial in deciding whether or not to initiate litigation against him:

             [Soon-Shiong] is also one of the most compassionate men I have
             ever met, the personification of the caring doctor you used to see in
             TV dramas .... [Soon-Shiong] is someone I am honored to call my
             friend and client, and it has been a privilege to work alongside him,
             both as a strategic public relations counsel and as a member of his
             various boards of directors, including those of APP, Abraxis
             BioScience, and one of his two new public companies, NantHealth
             .... The value of his work is incalculable. At the risk of using what
             has become an overused term, it is priceless.

     Having determined that demand is excused as to Count I against Soon-Shiong, the
     next question is whether Count I states a claim for relief against him. It clearly does.
     As discussed above, Count I alleges that Soon-Shiong orchestrated a scheme for



                                               70
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 73 of 93 PageID #: 357




       his personal benefit by secretly directing a contribution from the Nonprofits he
       controls to NantHealth through a respected educational institution in order to
       burnish the Company's image and artificially inflate the perceived demand for GPS
       Cancer. Significantly, the district court in the Securities Action determined there
       were sufficient facts regarding the same post-IPO conduct alleged here to infer
       scienter on behalf of Soon-Shiong under the heightened pleading standard of the
       Private Securities Litigation Reform Act of 1995.56 Based on these facts, it is
       reasonably conceivable that Soon-Shiong could be found to have violated his duty
       of loyalty to the Company. Accordingly, for the reasons explained above, the
       motion to dismiss Count I is DENIED as to defendant Soon-Shiong.

In re Nanthealth, Inc., 2020 WL 211065, at **4-5, 7-9.

       199.    The Chancery Court Action is currently in discovery.

                               DAMAGES TO NANTHEALTH

       200.    As a direct and proximate result of Soon-Shiong’s conduct, NantHealth will lose

and expend many millions of dollars, and has already done so.

       201.    Such expenditures include, but are not limited to, legal fees associated with the

Securities Class Actions filed against the Company, its CEO, CFO, the majority of the members

of its Board, and two former members of its Board, any internal investigations, and amounts paid

to outside lawyers, accountants, and investigators in connection thereto.

       202.    Such expenditures include, but are not limited to, the approximately $16.5 million

the Company paid to resolve the Federal Securities Class Action.

       203.    These expenditures also include any costs incurred in connection with potential

government or regulatory investigations into the Company’s relationship with the University of

Utah and the Soon-Shiong/University Agreements.

       204.    As a direct and proximate result of Soon-Shiong’s conduct, NantHealth has also

suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s discount” that

will plague the Company’s stock in the future due to the Company’s and their misrepresentations

and Soon-Shiong’s breaches of fiduciary duties and other wrongs.



                                                71
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 74 of 93 PageID #: 358




                DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

        205.   Plaintiffs bring this action derivatively and for the benefit of NantHealth to redress

injuries suffered, and to be suffered, as a result of Soon-Shiong’s breaches of his fiduciary duties

as a director and officer of NantHealth, and violations of Sections 10(b) and 14(a) of the Exchange

Act.

        206.   NantHealth is named solely as a nominal party in this action. This is not a collusive

action to confer jurisdiction on this Court that it would not otherwise have.

        207.   Plaintiffs are, and have been at all relevant times, shareholders of NantHealth.

Plaintiffs will adequately and fairly represent the interests of NantHealth in enforcing and

prosecuting its rights, and, to that end, has retained competent counsel, experienced in derivative

litigation, to enforce and prosecute this action.

        208.   When Plaintiff Shen filed his action, NantHealth’s Board consisted of Defendant

Soon-Shiong, and non-parties Sitrick, Calhoun, Blaszyk, and Burnett (the “Shen Board”). When

Plaintiff Manuel filed his action, NantHealth’s Board consisted of Defendant Soon-Shiong, and

non-parties Sitrick, Calhoun, Blaszyk, and non-party Louks (the “Manuel Board”). NantHealth’s

current Board consists of Defendant Soon-Shiong, and non-parties Strick, Calhoun, Blaszyk, and

Wise.

        209.   Plaintiffs allege that the appropriate Board for demand futility purposes as to all

counts is the Shen Board or the Manuel Board. As set forth below, demand is futile as to both the

Shen Board or the Manuel Board because the only difference between the two is that Louks

replaced Burnett, and Louks was employed fulltime as an executive of the Company and was not

independent of Soon-Shiong. While Plaintiffs do not believe the current Board is relevant for

demand futility purposes as to any Count, in the alternative, demand is excused as to the current




                                                    72
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 75 of 93 PageID #: 359




Board for the same reasons that it was excused to as to the Shen and Manuel Boards: Soon-Shiong

dominates the Board and has complete control over its composition, and has chosen to fill the

majority of Board seats with directors that are beholden to him and have a long history of non-

NantHealth business with him.

       210.    Plaintiffs did not make any demand on the Board to institute this action because

such a demand would be a futile, wasteful, and useless act because, as set forth below, a majority

of the Board was interested in a demand take legal action against Soon-Shiong in connection with

his wrongs. At all relevant times, NantHealth’s proxy statements disclosed that Soon-Shiong

controlled NantHealth, and that the Company did not have a nominating and governance

committee.

       Demand is Excused as to Count I

       Soon-Shiong was Not Disinterested

       211.    At all relevant times, Soon-Shiong was the Company’s CEO, Chairman of the

Board, and controlling shareholder. Defendant Soon-Shiong is not disinterested because he is

primarily employed as the CEO and Chairman of NantHealth. As a result, he is an employee of

the Company and is not an independent director under the listing standards of the Nasdaq

Exchange or as defined by the Company. Soon-Shiong owns more than 60% of the voting power

of NantHealth stock and his reputation is inextricably linked to his founding of the Company and

employment as its CEO. As a result, demand is excused as to Soon-Shiong.

       212.    Soon-Shiong signed the Donation Agreement, MOU, and Heritage Service

Agreement with the University, so he had actual knowledge of the Soon-Shiong/University

Agreements. Moreover, as the CEO, Chairman, and controlling shareholder and with knowledge

of the Soon-Shiong/University Agreements , Soon-Shiong knew that the University was not




                                               73
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 76 of 93 PageID #: 360




ordering GPS Cancer tests.      Soon-Shiong’s own statements misleadingly concealed Soon-

Shiong/University Agreements that artificially increased demand for GPS Cancer, and he was well

aware that the Company’s public statements did so as well. As explained by Vice Chancellor

Bouchard:

       Soon-Shiong caused the nonprofits he controlled to make a donation to the
       University of Utah with the understanding—which was not disclosed—that the
       University would be required to turn around and pay those funds (less some
       “scientific and administrative support” costs) to NantHealth to use its GPS
       technology. As NantHealth’s controlling stockholder, Soon-Shiong stood to
       benefit from this scheme to make it appear as if a prestigious institution
       independently had endorsed NantHealth’s technology and that there was greater
       commercial demand for GPS Cancer than there actually was.

In re Nanthealth, Inc., 2020 WL 211065, at *5.

       213.    Due to his statements regarding Soon-Shiong/University Agreements, Soon-

Shiong was a defendant in the Federal Securities Class Action and his motion to dismiss the

securities fraud claims against him was denied. Additionally, in the Chancery Court Action,

defendants conceded that Soon-Shiong lacks disinterest for the purposes of a demand arising from

the wrongdoing alleged herein. In re Nanthealth, Inc., 2020 WL 211065, at *5 (“defendants

concede for the purposes of this motion, as they credibly must, that Soon-Shiong is interested.”).

       214.    As a result, Soon-Shiong could not disinterestedly consider a demand for action

against himself and demand is excused as to him.

       Sitrick was Not Independent of Soon-Shiong

       215.    Sitrick is not independent of Soon-Shiong, as Vice Chancellor Bouchard held in

the Chancery Court Action. See In re Nanthealth, Inc., 2020 WL 211065, at *7.

       216.    At the time of NantHealth’s amendment to its Registration Statement filed with the

SEC on May 24, 2016, Sitrick was not an independent director.




                                                 74
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 77 of 93 PageID #: 361




       217.    Sitrick has known Soon-Shiong for approximately twenty years and served on the

boards of several of his entities. For example, Soon-Shiong formed American Pharmaceutical

Partners, Inc. (“Old APP”) in 2001. Old APP developed, manufactured, and marketed injectable

pharmaceutical products. In April 2006, Old APP merged with American BioScience, Inc. and

changed its name to Abraxis BioScience, Inc. (“Old Abraxis”). In November 2007, Old Abraxis

separated into two independent publicly-traded companies: the hospital-based business, APP

Pharmaceuticals, Inc. (“New APP”) and its proprietary business Abraxis BioScience, Inc. (“New

Abraxis”). In September 2008, New APP was acquired by and became a wholly-owned subsidiary

of Fresenius Kabi Pharmaceuticals Holding, Inc. (“Fresenius”). In October 2010, New Abraxis

was acquired by and became a wholly-owned subsidiary of Celgene Corporation (“Celgene”).

Soon-Shiong made billions of dollars in these transactions, and he conferred substantial benefits

on Sitrick, who was also a director of Old Abraxis at the time it split. After the split, defendant

Sitrick became a director of New Abraxis and New APP. When Celgene acquired New Abraxis,

Sitrick received $350,600 and 10,000 contingent value rights (“CVRs”). When Fresenius acquired

New APP, Sitrick received $253,245.23 and 24,649 CVRs.

       218.    Unsurprisingly, Sitrick is also a long-time friend of Soon-Shiong and the two share

other beneficial business relationships. Sitrick is the founder, CEO, and Chairman of Sitrick and

Company, a public relations firm that provides services for NantWorks, and receives fees for that

work. In addition, Soon-Shiong is personally a client of Sitrick and Company, and appeared on

that company’s website in its list of current and former clients. In 2018, when the singer Cher

sued Soon-Shiong for stock fraud and breach of fiduciary duty for convincing her to sell her stock

for too low of a price, Sitrick responded to the allegations personally as “spokesman for Soon-

Shiong.” A quote from Soon-Shiong praising defendant Sitrick appears on the back cover of




                                                75
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 78 of 93 PageID #: 362




Sitrick’s book published on January 8, 2018: “When your reputation or your company's is on the

line, its not about public relations, its about the truth. There is no one better than Mike Sitrick.” In

the book, Sitrick discusses some of his work for Soon-Shiong, including when Soon-Shiong hired

him in 2002 to address short sellers attacking Old APP and Soon-Shiong’s related party

transactions. In the book, Sitrick also discusses in detail killing a story that The Wall Street

Journal planned to write about Soon-Shiong and brags that in 2003, Rudy Giuliani was

“consulting” for Soon-Shiong and agreed to have lunch with an editor of Forbes magazine (along

with defendant Sitrick) in order to help pitch a positive article about Soon-Shiong

       219.     In the book, Sitrick wrote about Soon-Shiong in terms that Vice Chancellor

Bouchard described as “exceptionally glowing,” for example:

       [Soon-Shiong] is also one of the most compassionate men I have ever met, the
       personification of the caring doctor you used to see in TV dramas .... [Soon-Shiong]
       is someone I am honored to call my friend and client, and it has been a privilege to
       work alongside him, both as a strategic public relations counsel and as a member
       of his various boards of directors, including those of APP, Abraxis BioScience, and
       one of his two new public companies, NantHealth .... The value of his work is
       incalculable. At the risk of using what has become an overused term, it is priceless.

       220.     Between 2012 and 2013, defendant Soon-Shiong acquired nearly 25% of the stock

of JAKKS Pacific, Inc. (“Jakks”). In 2014, defendant Sitrick was nominated to a seat on the board

of directors of Jakks. Though the nomination did not explicitly state that it was related to or a

result of defendant Soon-Shiong’s massive position, plaintiffs infer that defendant Soon-Shiong at

a minimum suggested or pushed for defendant Sitrick’s inclusion on the board of directors of

Jakks. When this action was filed, Sitrick had received total compensation from that position of

nearly $900,000.

       221.     Sitrick serves on the board of the Chan Soon-Shiong NantHealth Foundation.

Sitrick has allowed the Chan Soon-Shiong NantHealth Foundation to operate to mainly benefit




                                                  76
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 79 of 93 PageID #: 363




Soon-Shiong’s for-profit business ventures. Sitrick also served as a trustee of the St. John’s Health

Center Foundation with defendant Soon-Shiong, a nonprofit designed to advance the goals of St.

John’s Health Center in Santa Monica, California. Notably, the Chan Soon-Shiong NantHealth

Foundation has donated at least $100 million to St. John’s. The Chan Soon-Shiong NantHealth

Foundation lists St. John’s as its primary affiliation, a designation that is needed in order for the

Chan Soon-Shiong NantHealth Foundation to retain its title as a medical research organization.

This designation is important in order for the Chan Soon-Shiong NantHealth Foundation to be

legally allowed to engage in dealings with related entities.

        222.     Accordingly, Sitrick is not independent of Soon-Shiong and therefore would be

interested in a demand regarding Soon-Shiong’s breaches of fiduciary duties, and demand is

excused as to him on this basis.

        Burnett was Not Independent of Soon-Shiong

        223.     Burnett is not independent of Soon-Shiong, as Vice Chancellor Bouchard held in

the Chancery Court Action. See In re Nanthealth, Inc., 2020 WL 211065, at *7.

        224.     At the time of NantHealth’s amendment to its Registration Statement filed with the

SEC on May 24, 2016, Burnett not an independent director. The Company’s public filings also

reflect that in March 2017, Burnett was not designated as an independent director under Nasdaq

listing rules.

        225.     In November 2016, Burnett entered into an agreement with Soon-Shiong pursuant

to which, Soon-Shiong appointed Burnett to the boards of NantHealth and NantBioScience, Inc.

(“NantBioScience”). In the agreement, Soon-Shiong agreed to provide Burnett with options in

NantHealth and NantBioScience to acquire common stock with a valuation of $10 million on the

date of the grant. The options vested in 25% intervals over four years beginning on the one-year




                                                 77
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 80 of 93 PageID #: 364




anniversary of the effective date of the grant of the options. When this action was filed in April

2018, only one tranche of the options had vested. Defendant Soon-Shiong has spoken about

combining NantBioScience with certain of his other “Nant” companies and taking them public

under the name, NantBio. A vote in favor of suing Soon-Shiong would have risked defendant

Burnett’s remaining approximately $7.5 million worth of stock options, in addition to the value of

the equity he would receive if NantBio goes public.

       226.    Further, in February 2015, Soon-Shiong provided cancer treatment to Burnett’s son

free-of-charge. See In re Nanthealth, Inc., 2020 WL 211065, at *7.

       227.    Finally, Burnett was the beneficiary of an unusual indemnification agreement with

Soon-Shiong that was extended to no other director on the Board. As explained in the 2018 Proxy

Statement:

       An entity controlled by Dr. Patrick Soon-Shiong has agreed to indemnify
       Mr. Burnett for any losses or liabilities incurred by Mr. Burnett in connection with
       his service on our board of directors, but only to the extent such losses or liabilities
       are not covered by our directors’ and officers’ insurance policies or our
       indemnification agreement with Mr. Burnett and only to the extent a court of
       competent jurisdiction has determined pursuant to a final order not subject to
       further appeal or stay that Mr. Burnett has breached his duty of loyalty to our
       company by reason of his service as a board member on other entities controlled by
       Dr. Patrick Soon-Shiong. The indemnification obligation will not apply to fraud,
       illegal acts or intentional misconduct of Mr. Burnett to the extent determined by a
       final order of a court of competent jurisdiction not subject to further appeal or a
       stay. Mr. Burnett has an understanding with Dr. Patrick Soon-Shiong that Mr.
       Burnett will be appointed as a director of, and receive equity in, other entities
       controlled by Dr. Patrick Soon-Shiong as mutually determined between them. Mr.
       Burnett currently serves as a director of NantBioScience, Inc. As noted above, Mr.
       Burnett is not standing for reelection at the Annual Meeting.

       228.    For the foregoing reasons, Burnett could not disinterestedly and independently

consider a demand to sue Soon-Shiong in connection with his fiduciary breaches, and as a result,

demand is futile as to Burnett.

       Louks was Not Independent of Soon-Shiong



                                                 78
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 81 of 93 PageID #: 365




       229.    Non-party Louks lacks independence from defendant Soon-Shiong. When Plaintiff

Manuel filed his action the principal professional occupation of Louks was, as it is today, his

employment with NantHealth as Chief Operating Officer. The Company’s 2018 Proxy Statement

conceded that Louks was not an independent director under Nasdaq listing standards or the

Company’s own guidelines. As Chief Operating Officer, because the Company has no nominating

and governance committee and is controlled by Soon-Shiong, Louks effectively serves at the

pleasure of Soon-Shiong.

       230.    During 2017 and 2018, Louks received over $4 million in total compensation for

his role as Chief Operating Officer, which sums were material to him. Because Soon-Shiong is

the controlling shareholder of NantHealth, the Company’s Chief Executive Officer, and its

Chairman, Louks effectively served at the pleasure of Soon-Shiong. Louks’ career prospects and

opportunity for success in his role as Chief Operating Officer are contingent on his maintaining a

collaborative working relationship with Soon-Shiong, which he could not do if he were to vote to

sue Soon-Shiong for his wrongdoing.11

       231.    Accordingly, NantHealth’s Board conceded that Louks was not independent and

his ability to continue in his lucrative executive role, were contingent on the goodwill of Soon-

Shiong alone. Indeed, as NantHealth’s 2018 Proxy Statement concedes, because Soon-Shiong

owns a majority of voting stock and the Company qualifies as controlled, the Board does not even

maintain an ostensibly independent nominating and governance committee. If Louks were to

investigate and decide to sue Soon-Shiong who was his boss, he would risk his continued access

to millions in compensation.



11
       Further demonstrating that Louks was, in 2018 when Manuel filed this action, reliant on
the goodwill of Soon-Shiong for his continued access to lucrative compensation, in 2019 Louks
received $929,329 in total compensation from his position as Chief Operating Officer.


                                               79
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 82 of 93 PageID #: 366




       232.    As a result, demand as to Louks was futile.

       Demand is Excused as to Count II

       Soon-Shiong was Not Disinterested

       233.    For the reasons set forth herein, and supra at ¶¶ 211-14, Soon-Shiong personally

knew the details of Soon-Shiong/University Agreements. He knew that the disclosures outlined

above in the Company’s Registration Statement, Forms-10-Q, press releases, and investor

conferences calls misrepresented the nature of the arrangement. Evaluating the same substantive

allegations, Judge Hatter held they “raise a strong inference that Soon-Shiong intentionally,

knowingly, or with deliberate recklessness, misrepresented, or omitted material facts, regarding

the relationship between the University and NantHealth.” Deora, 2018 WL 4743494, at *3. Vice

Chancellor Bouchard reached the same conclusion: these facts allege “that Soon-Shiong

orchestrated a scheme for his personal benefit by secretly directing a contribution from the

Nonprofits he controls to NantHealth through a respected educational institution in order to burnish

the Company’s image and artificially inflate the perceived demand for GPS Cancer.” In re

Nanthealth, Inc., 2020 WL 211065, at *8.

       234.




                                                          As Chairman, CEO, and the Company’s

controlling shareholder, he controlled the information disclosed in the Company’s proxy

statements. However, in furtherance of his scheme, he concealed that the agreement was a related




                                                80
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 83 of 93 PageID #: 367




party transaction, and he concealed the details of it by failing to disclose it in both proxy

statements.

       235.      As a result, Soon-Shiong would be interested in a demand to take action against

him for his issuance of misleading proxy statements and demand is futile as to him in connection

with Count II.

       Sitrick, Burnett, and Louks were Not Independent of Soon-Shiong

       236.      Plaintiffs incorporate and reallege the allegations set forth supra at ¶¶ 215-31. For

these reasons, Sitrick, Burnett, and Louks were not independent of Soon-Shiong and could not

disinterestedly and independently evaluate a claim to sue Soon-Shiong in connection with his

misleading statements, and they were equally unable to disinterestedly consider a demand to take

action against Soon-Shiong in connection with his issuance of misleading proxy statements. As a

result, demand is excused as to Sitrick, Burnett, and Louks, and therefore to a majority of the Shen

Board or the Manuel Board in connection with Count II.

       Demand is Excused as to Count III

       Soon-Shiong is Not Disinterested

       237.      Soon-Shiong personally issued the misleading statements and concealed the

material information at issue in the Federal Securities Class Action. He controls the Board and

the Company, and he personally was able to, and did, decide not to cause the Company to seek

contribution from him for amounts necessary to settle the securities class action. For the reasons

set forth supra at ¶¶ 211-14, 233-35 , he could not disinterestedly and independently consider a

demand to seek contribution against himself. As a result demand is excused as to Soon-Shiong.

       Sitrick, Burnett, and Louks were Not Independent of Soon-Shiong




                                                  81
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 84 of 93 PageID #: 368




       238.    Plaintiffs incorporate and reallege the allegations set forth supra at ¶¶ 215-31. For

these reasons, Sitrick, Burnett, and Louks were not independent of Soon-Shiong and for the same

reasons that they could not disinterestedly and independently evaluate a claim to sue Soon-Shiong

for his breaches of fiduciary duties, they could not disinterestedly and independently evaluate a

claim to sue Soon-Shiong for contribution due to the harm to the Company in the Securities Class

Action. As a result, demand is excused as to Sitrick, Burnett, and Louks, and therefore to a

majority of the Shen Board or the Manuel Board in connection with Count III.

        Calhoun is Not Independent of Soon-Shiong

       239.   Calhoun is a current director of NantHealth. Calhoun has a longstanding business

relationship with Soon-Shiong that has compensated him handsomely and which Calhoun will not

jeopardize by suing Soon-Shiong. For example, Calhoun was a director of Old Abraxis at the time

of the split in November 2007. Calhoun became a director of New Abraxis. When Celgene

acquired New Abraxis, Calhoun received $919,296.63 and 30,925 CVRs. These amounts were

material to Calhoun.     Soon-Shiong controls whether Calhoun will continue to serve on

NantHealth’s Board due to Soon-Shiong’s status as NantHealth’s largest shareholder, CEO, and

Chairman. Due to his longstanding business relationship with Soon-Shiong, Calhoun could not

disinterestedly consider a demand to sue Soon-Shiong.

       Blaszyk is Not Independent of Soon-Shiong

       240.   Blaszyk is a current director of NantHealth. Blaszyk, like Calhoun, Sitrick, and

Soon-Shiong, was a director of Old Abraxis at the time of the split in November 2007. Blaszyk

became a director of New APP.         When Fresenius acquired New APP, Blaszyk received

$253,245.23 and 24,649 CVRs. Further, defendant Blaszyk became a director of Fresenius, with

Soon-Shiong, after the acquisition until February 2011.




                                                82
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 85 of 93 PageID #: 369




       241.    Blaszyk is also a director of NantKwest, Inc. ("NantKwest"), another Soon-Shiong

controlled entity. NantKwest paid Blaszyk as a director $393,500 in compensation in 2016,

$168,365 in 2017, $179,966 in 2018, and $185,598 in 2019. Indeed, Blaszyk and Soon-Shiong

were together named as defendants in a securities fraud class action arising from NantKwest’s

IPO. Sudunagunta v. NantKwest, Inc. et al., C.A. No. 2:16-cv-01947 (C.D. Cal) (the “NantKwest

Litigation”). On September 20, 2017, the Court denied defendants’ motions to dismiss claims

against Soon-Shiong and Blaszyk, among others. NantKwest Litigation, ECF No. 121. The

NantKwest Litigation subsequently settled for $12 million.

       242.    Blaszyk has a longstanding professional relationship with Soon-Shiong outside of

NantHealth whereby Soon-Shiong is Blaszyk’s patron, placing him on boards controlled by Soon-

Shiong to Blaszyk’s great financial benefit. To take action against Soon-Shiong would cause

Blaszyk to risk losing this lucrative arrangement, and, as a result he cannot disinterestedly and

independently consider a demand to take action against Soon-Shiong. Demand is futile as to

Blaszyk.

                                            COUNT I

                      Against Soon-Shiong for Breach of Fiduciary Duty

       243.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       244.    Soon-Shiong owes and owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of NantHealth’s business and affairs,

particularly with respect to issues as fundamental as public disclosures.




                                                83
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 86 of 93 PageID #: 370




       245.    Soon-Shiong’s conduct set forth herein was due to his intentional or reckless breach

of the fiduciary duties owed to the Company. Soon-Shiong intentionally or recklessly breached

or disregarded their fiduciary duties to protect the rights and interests of NantHealth.

       246.    In breach of his fiduciary duties owed to NantHealth, Soon-Shiong willfully

participated in and caused the Company to expend unnecessarily its corporate funds, rendering

him personally liable to the Company for breaching his fiduciary duties.

       247.    In particular, Soon-Shiong knowingly or recklessly made untrue statements and/or

permitted the Company’s public filings, disclosures, and statements to misrepresent the nature of

the related party agreement that he engineered between his charities and the University so as to

misleadingly represent the demand for its core product, GPS Cancer.

       248.    As a direct and proximate result of Soon-Shiong’s breaches of his fiduciary

obligations, NantHealth has sustained and continues to sustain significant damages, including

direct monetary damages, liability in the securities litigation and a loss of goodwill in the capital

markets. As a result of the misconduct alleged herein, Soon-Shiong is liable to the Company.

                                            COUNT II

                             Against Soon-Shiong for Violations of
                       Section 14 of the Securities Exchange Act of 1934

       249.    Plaintiffs incorporate by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

       250.    Rule 14a-9, promulgated pursuant to §14(a) of the Securities Exchange Act of

1934, provides that no proxy statement shall contain “any statement which, at the time and in light

of the circumstances under which it is made, is false or misleading with respect to any material

fact, or which omits to state any material fact necessary in order to make the statements therein

not false or misleading.” 17 C.F.R. §240.14a-9. The Company’s proxy statement filed on April



                                                 84
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 87 of 93 PageID #: 371




24, 2017 violated §14(a) and Rule 14a-9 because it concealed the related party agreement with the

University, and the nature of that agreement, in furtherance of the scheme to misrepresent

NantHealth’s results and demand for its core product detailed herein. The Company’s proxy

statement filed on April 30, 2018 similarly violated §14(a) and Rule 14a-9 because it concealed

the related party agreement with the University, and the nature of that agreement, in furtherance

of the scheme to misrepresent NantHealth’s results and demand for its core product detailed herein.

       251.      Soon-Shiong did in fact know that the statements contained in the proxy statement

were materially false and misleading.

       252.      The misrepresentations and omissions in the proxy statement were material to

Company shareholders evaluating the proxy statements. The 2017 Proxy Statement solicited and

obtained shareholder votes for director nominees and the 2018 Proxy Statement solicited and

obtained shareholder votes for: (i) director nominees; (ii) approval of an amendment to the

Company’s 2016 Equity Incentive Plan; and (iii) ratification of the appointment of the Company’s

independent auditor. The proxy statement was an essential link in the accomplishment of the

Soon-Shiong’s scheme to misrepresent the nature of the Soon-Shiong/University Agreements

because had he not misrepresented the agreements in the Proxy Statements the truth would have

been revealed.

       253.      The misleading statements in the 2017 Proxy Statement and the 2018 Proxy

Statement caused direct harm to NantHealth and to its shareholders. Had the truth been revealed

in the proxy statements, NantHealth’s minority shareholders would have known that all of Soon-

Shiong’s misleading statements detailed herein were untrue, and they would have pursue state law

remedies to halt the 2017 and 2018 shareholder votes and annual meetings, such as suing for an

injunction.   Because the proxy statements misled them as to the Soon-Shiong/University




                                                85
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 88 of 93 PageID #: 372




Agreements, they forewent their state law remedies and did not take action to halt the meetings,

and Soon-Shiong’s continued ability to control the Board and confer equity compensation on the

directors he dominates at the expense of the Company went unchallenged.

       254.    The Company was damaged as a result of the Soon-Shiong’s material

misrepresentations and omissions in the proxy statement.

                                            COUNT III
                             Against Soon-Shiong for Contribution
                 for Violations of Sections 10(b) and 21D of the Exchange Act

       255.    Plaintiffs incorporate by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       256.    Defendant Soon-Shiong was named as a defendant in the related securities class

action. His conduct, as alleged herein, exposed the Company to significant liability under various

federal and state securities laws by his disloyal acts and ultimately resulted the payment of $16.5

million to settle claims arising from that wrongdoing.

       257.    NantHealth was named as a defendant in related securities class actions that alleged

and assert claims arising under § 10(b) of the Exchange Act. The Company was alleged to be

liable to private persons, entities and/or classes by virtue of many of the same facts alleged herein.

When NantHealth was forced to settle the claims for violating the federal securities laws, the

Company’s liability arose in whole or in part from the intentional and knowing acts or omissions

of Soon-Shiong as alleged herein, who has caused the Company to suffer substantial harm through

his disloyal acts. The Company is entitled to contribution and indemnification from Soon-Shiong

in connection with all claims that have been, are, or may be asserted against the Company by virtue

of his wrongdoing.




                                                 86
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 89 of 93 PageID #: 373




       258.     As an officer, director and controlling shareholder, Soon-Shiong had the power or

ability to, and did, control or influence, either directly or indirectly, NantHealth’s general affairs,

including the content of its public statements, and had the power or ability to directly or indirectly

control or influence the specific corporate statements and conduct that violated § 10(b) of the

Exchange Act and SEC Rule 10b-5.

       259.     Soon-Shiong is liable under § 21D of the Exchange Act, which governs the

application of any private right of action for contribution asserted pursuant to the Exchange Act.

       260.     Soon-Shiong has damaged the Company and is liable to the Company for

contribution.

       261.     No adequate remedy at law exists for Plaintiffs by and on behalf of the Company.

                                     PRAYER FOR RELIEF

       FOR THESE REASONS, Plaintiffs demand judgment in the Company’s favor against

Soon-Shiong as follows:

                (a)    Declaring that Plaintiffs may maintain this action on behalf of NantHealth,

and that Plaintiffs are adequate representatives of the Company;

                (b)    Declaring that Soon-Shiong has breached his fiduciary duties to

NantHealth;

                (c)    Determining and awarding to NantHealth the damages sustained by it as a

result of the violations set forth above from Soon-Shiong, jointly and severally, together with pre-

judgment and post-judgment interest thereon;

                (d)    Directing NantHealth and Soon-Shiong to take all necessary actions to

reform and improve its corporate governance and internal procedures to comply with applicable

laws and to protect NantHealth and its shareholders from a repeat of the damaging events described

herein, including, but not limited to, putting forward for shareholder vote the following resolutions


                                                  87
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 90 of 93 PageID #: 374




for amendments to the Company’s Bylaws or Certificate of Incorporation and the following actions

as may be necessary to ensure proper corporate governance policies:

                     1. a proposal to strengthen the Board’s supervision of operations and develop

            and implement procedures for greater shareholder input into the policies and

            guidelines of the board;

                     2. a provision to permit the shareholders of NantHealth to nominate at least

            three candidates for election to the Board; and

                     3. a proposal to ensure the establishment of effective oversight of compliance

            with applicable laws, rules, and regulations.

               (e)      Awarding NantHealth restitution from Soon-Shiong, and each of them;

               (f)      Awarding Plaintiffs the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

               (g)      Granting such other and further relief as the Court may deem just and

proper.

Dated: October 5, 2020                        Respectfully submitted,

                                              FARNAN LLP

                                              /s/ Brian E. Farnan_____________________
                                              Brian E. Farnan (Bar No. 4089)
                                              Michael J. Farnan (Bar No. 5165)
                                              919 N. Market St., 12th Floor
                                              Wilmington, DE 19801
                                              Telephone: (302) 777-0300
                                              Facsimile: (302) 777-0301
                                              Email: bfarnan@farnanlaw.com
                                                      mfarnan@farnanlaw.com


                                              Liaison Counsel for Plaintiffs




                                                 88
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 91 of 93 PageID #: 375




                                   THE ROSEN LAW FIRM, P.A.
                                   Phillip Kim
                                   275 Madison Avenue, 40th Floor
                                   New York, NY 10016
                                   Telephone: (212) 686-1060
                                   Facsimile: (212) 202-3827
                                   Email: pkim@rosenlegal.com

                                   GLANCY PRONGAY & MURRAY LLP
                                   Matthew M. Houston
                                   Benjamin I. Sachs-Michaels
                                   712 Fifth Avenue
                                   New York, NY 10019
                                   Telephone: (212) 935-7400
                                   Email: bsachsmichaels@glancylaw.com

                                   GLANCY PRONGAY & MURRAY LLP
                                   Robert V. Prongay
                                   Pavithra Rajesh
                                   1925 Century Park East, Suite 2100
                                   Los Angeles, CA 90067
                                   Telephone: (310) 201-9150
                                   Facsimile: (310) 210-9160
                                   Email: rprongay@glancylaw.com

                                   Co-Lead Counsel for Plaintiffs

                                   THE BROWN LAW FIRM, P.C.
                                   Timothy Brown
                                   240 Townsend Square
                                   Oyster Bay, NY 11771
                                   Telephone: (516) 922-5427
                                   Facsimile: (516) 344-6204

                                   Additional Counsel for Plaintiffs




                                     89
DocuSign Envelope ID: F2BE3BCA-E413-4799-B3B6-C3FFB3ACA537
            Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 92 of 93 PageID #: 376




                                          NANTHEALTH, INC. VERIFICATION

                         I, Louis Manuel, hereby verify that I am familiar with the allegations in the Verified

                Amended Stockholder Derivative Complaint (the “Amended Complaint”), and that I have

                authorized the filing of the Amended Complaint, and that the foregoing is true and correct to

                the best of my knowledge, information, and belief.



                       10/1/2020
                Date: __________________                               ____________________________
                                                                             Louis Manuel
Case 1:18-cv-00551-LPS Document 18 Filed 10/27/20 Page 93 of 93 PageID #: 377
